Exhibit 10.18

 

 

 

Published CUSIP Number: 09179FAA0

$200,000,000

CREDIT AGREEMENT

DATED AS OF OCTOBER 30, 2009

AMONG

BJ’s WHOLESALE CLUB, INC.,

THE LENDERS,

BANK OF AMERICA, N.A.,

AS LC ISSUER, AS SWING LINE LENDER

AND AS ADMINISTRATIVE AGENT,

SOVEREIGN BANK, N.A.,

AS LC ISSUER AND AS SYNDICATION AGENT

AND

FIFTH THIRD BANK,

BARCLAYS BANK PLC,

AND

WELLS FARGO BANK, N.A.,

AS CO-DOCUMENTATION AGENTS

 

 

 

BANC OF AMERICA SECURITIES LLC,

AND

SOVEREIGN BANK, N.A.,

AS

CO-LEAD ARRANGERS AND CO-BOOK MANAGERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS    1 ARTICLE II THE CREDITS    19

2.1

   Commitment    19

2.2

   Required Payments; Termination    19

2.3

   Ratable Loans    20

2.4

   Types of Advances    20

2.5

   Swing Line Loans    20

2.6

   Commitment Fee; Reductions and Increases in Aggregate Commitment    22

2.7

   Minimum Amount of Each Advance    23

2.8

   Optional Principal Payments    23

2.9

   Method of Selecting Types and Interest Periods for New Advances    23

2.10

   Conversion and Continuation of Outstanding Advances    24

2.11

   Changes in Interest Rate, etc.    25

2.12

   Rates Applicable After Default    25

2.13

   Method of Payment    25

2.14

   Noteless Agreement; Evidence of Indebtedness    26

2.15

   Reserved    26

2.16

   Interest Payment Dates; Interest and Fee Basis; Retroactive Adjustment of
Applicable Margin    26

2.17

   Notification of Advances, Interest Rates, Prepayments and Commitment Changes
   27

2.18

   Lending Installations    28

2.19

   Non-Receipt of Funds by the Administrative Agent    28

2.20

   Facility LCs    29 ARTICLE III YIELD PROTECTION; TAXES    35

3.1

   Yield Protection    35

3.2

   Changes in Capital Adequacy Regulations    36

3.3

   Availability of Types of Advances    36

3.4

   Funding Indemnification    37

3.5

   Taxes    37

3.6

   Lender Statements; Survival of Indemnity    39 ARTICLE IV CONDITIONS
PRECEDENT    40

4.1

   Initial Credit Extension    40

4.2

   Each Credit Extension    41 ARTICLE V REPRESENTATIONS AND WARRANTIES    42

5.1

   Existence and Standing    42

5.2

   Authorization and Validity    42

5.3

   No Conflict; Government Consent    42

5.4

   Financial Statements    42

5.5

   Material Adverse Change; Default    43

5.6

   Taxes    43

5.7

   Litigation and Contingent Obligations    43

5.8

   Subsidiaries    43



--------------------------------------------------------------------------------

5.9

   ERISA    43

5.10

   Accuracy of Information    44

5.11

   Regulation U and X    44

5.12

   Material Agreements    44

5.13

   Compliance With Laws    44

5.14

   Ownership of Properties    44

5.15

   Environmental Matters    44

5.16

   Investment Company Act    45 ARTICLE VI COVENANTS    45

6.1

   Financial Reporting    45

6.2

   Use of Proceeds    48

6.3

   Notice of Default    48

6.4

   Conduct of Business    48

6.5

   Taxes    48

6.6

   Insurance    48

6.7

   Compliance with Laws    48

6.8

   Maintenance of Properties    49

6.9

   Inspection    49

6.10

   Dividends    49

6.11

   Indebtedness    49

6.12

   Merger    50

6.13

   Sale of Assets    51

6.14

   Investments and Acquisitions    51

6.15

   Liens    53

6.16

   Affiliates    55

6.17

   Amendments    55

6.18

   Rate Hedging Obligations    56

6.19

   Financial Covenants    56

6.20

   Subsidiary Guaranties    56

6.21

   Intercompany Indebtedness    57 ARTICLE VII DEFAULTS    57 ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    59

8.1

   Acceleration; Facility LC Collateral Account    59

8.2

   Amendments    60

8.3

   Preservation of Rights    61 ARTICLE IX GENERAL PROVISIONS    61

9.1

   Survival of Representations    61

9.2

   Governmental Regulation    61

9.3

   Headings    61

9.4

   Entire Agreement    62

9.5

   Several Obligations; Benefits of this Agreement    62

9.6

   Expenses; Indemnification    62

9.7

   Accounting    63

9.8

   Severability of Provisions    63

9.9

   Nonliability of Lenders    63

 

ii



--------------------------------------------------------------------------------

9.10

   Confidentiality    64

9.11

   Nonreliance    64

9.12

   Disclosure    64

9.13

   USA PATRIOT Act    64

9.14

   Termination of Prior Agreement    64

9.15

   The Platform.    64

9.16

   Replacement of Lenders.    65 ARTICLE X THE ADMINISTRATIVE AGENT    66

10.1

   Appointment; Nature of Relationship    66

10.2

   Rights as a Lender    66

10.3

   Exculpatory Provisions    66

10.4

   Reliance by Administrative Agent.    67

10.5

   Delegation of Duties    67

10.6

   Resignation of Administrative Agent.    68

10.7

   Non-Reliance on Administrative Agent and Other Lenders.    69

10.8

   No Other Duties; Etc.    69

10.9

   Administrative Agent May File Proofs of Claim.    69 ARTICLE XI SETOFF;
RATABLE PAYMENTS    70

11.1

   Setoff    70

11.2

   Ratable Payments    70 ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS;
PARTICIPATIONS    71

12.1

   Successors and Assigns    71

12.2

   Dissemination of Information    75

12.3

   Tax Treatment    75 ARTICLE XIII NOTICES    75

13.1

   Notices    75

13.2

   Change of Address    75 ARTICLE XIV COUNTERPARTS    76 ARTICLE XV CHOICE OF
LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL    76

15.1

   CHOICE OF LAW    76

15.2

   CONSENT TO JURISDICTION    76

15.3

   WAIVER OF JURY TRIAL    76

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Compliance Certificate Exhibit B    Form of Assignment and
Assumption Agreement Exhibit C    Form of Subsidiary Guaranty Exhibit D    Form
of Swing Line Borrowing Notice Exhibit E    Form of Borrowing Notice

SCHEDULES

 

Schedule 1    Commitments Schedule 5.8    Subsidiaries Schedule 6.11   
Indebtedness Schedule 6.14    Investments Schedule 6.15    Liens

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Agreement, dated as of October 30, 2009, is among BJ’s Wholesale Club,
Inc., the Lenders and Bank of America, N.A., a national banking association, as
LC Issuer, as Swing Line Lender and as Administrative Agent. The parties hereto
agree as follows:

R E C I T A L S:

A. The Borrower has requested the Lenders to make financial accommodations to it
in the aggregate principal amount of $200,000,000 (as the same may be increased
in accordance with the terms hereof); and

B. The Lenders are willing to extend such financial accommodations on the terms
and conditions set forth below.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Active Subsidiary” means a Subsidiary that has total assets of at least
$500,000.

“Adjusted Debt” means, as of any date of determination, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (i) the outstanding principal
amount of all Indebtedness plus (ii) the product of eight (8) times Rentals (for
the twelve (12) months most recently completed prior to the date of
determination).

“Adjusted Leverage Ratio” means, as of any date of determination, the ratio of
(a) Adjusted Debt as of such date to (b) EBITDAR for the most recently completed
four fiscal quarters.



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent of the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of LIBOR
Loans, for the same Interest Period. The term “Advance” shall include Swing Line
Loans unless otherwise expressly provided.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as adjusted from time to time pursuant to the terms hereof. The initial
Aggregate Commitment is $200,000,000.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

“Agreement” means this credit agreement, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4 hereof; provided,
however, that for purposes of all computations required to be made with respect
to compliance by the Borrower with Section 6.19, such term shall mean generally
accepted accounting principles as in effect on the date hereof, applied in a
manner consistent with those used in preparing the Financial Statements.

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and (c) the
LIBOR Rate for a LIBOR Rate Loan with an Interest Period of one month plus 1%.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the LIBOR Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the LIBOR Rate, respectively.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, with respect to Advances of any Type at any time, the
following percentages per annum, based upon the Adjusted Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.1(iii):

 

Level   

Adjusted

Leverage Ratio

   Commitment Fee    Applicable Margin for
LIBOR Loans    Applicable Margin for
Floating Rate Loans    Facility LC Fee            

I

   < 1.00:1    20.0 bps    200 bps    100 bps    200 bps            

II

   < 2.00:1 but > 1.00:1    25.0 bps    250 bps    150 bps    250 bps          
 

III

   > 2.00:1    37.5 bps    275 bps    175 bps    275 bps

Any increase or decrease in the Applicable Margin resulting from a change in the
Adjusted Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.1(iii); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Level III shall apply as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered in accordance with Section 6.1(iii), whereupon the
Applicable Margin shall be adjusted based upon the calculation of the Adjusted
Leverage Ratio contained in such Compliance Certificate. The Applicable Margin
in effect from the Closing Date through the first Business Day immediately
following the date a Compliance Certificate is required to be delivered pursuant
to Section 6.1(iii) for the second full fiscal quarter to occur following the
Closing Date shall be determined based upon Level III.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arranger” means Banc of America Securities LLC, and its successors, in its
capacity as Co-Lead Arranger and Co-Book Runner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.1) and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Authorized Officer” means any of the Chairman, Chief Executive Officer, Chief
Financial Officer, Treasurer, Assistant Treasurer, Controller or any Vice
President–Finance of the Borrower, acting singly.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Bank of America” means Bank of America, N.A., a national banking association,
in its individual capacity, and its successors.

“Board” means the Board of Governors of the Federal Reserve System.

“Borrower” means BJ’s Wholesale Club, Inc., a Delaware corporation, and its
successors and assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrower Materials” has the meaning specified in Section 6.1.

“Borrowing Notice” is defined in Section 2.9.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Advances, a day (other than a Saturday or Sunday) on which
banks generally are open in New York for the conduct of substantially all of
their commercial lending activities, interbank wire transfers can be made on the
Fedwire system and dealings in United States dollars are carried on in the
London interbank market and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in New York for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 30% or more of the outstanding shares of voting stock of the
Borrower or (ii) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals

 

4



--------------------------------------------------------------------------------

(a) who were members of that board or equivalent governing body on the first day
of such period, (b) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (a) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (c) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (a) and (b) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.

“Class”, when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Closing Date” means the date hereof.

“Collateral Shortfall Amount” is defined in Section 8.1(i).

“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to, and participate in Facility LCs issued upon the application
of, the Borrower in an aggregate amount not exceeding the amount set forth
opposite its name on Schedule 1 hereto, as it may be modified as a result of any
assignment that has become effective pursuant to Section 12.1 or as otherwise
modified from time to time pursuant to the terms hereof.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

“Consolidated EBITDA” means, for any period for the Borrower and its
Subsidiaries, (a) Net Income plus (b) to the extent deducted in calculating such
Net Income, the sum of (i) Interest Expense plus (ii) all provisions for any
Federal, state or other domestic and foreign income taxes plus
(iii) depreciation and amortization (including, without limitation, any non-cash
asset impairment charges) plus (iv) stock-based compensation expense plus
(v) all other non-cash charges (other than any such charges that would result in
an accrual or a reserve for cash charges in the future) minus (c) non-recurring
non-cash gains, in each case on a consolidated basis determined in accordance
with Agreement Accounting Principles applied on a consistent basis or otherwise
defined herein. Except as otherwise expressly provided herein, the applicable
period shall be for the four consecutive fiscal quarters ending as of the date
of determination.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership (but
does not include (i) any application for a Letter of Credit or (ii) any
obligation of any

 

5



--------------------------------------------------------------------------------

Person to pay the purchase price of real estate, subject to the satisfaction of
customary conditions precedent, contracted for in the ordinary course of
business). The principal amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, covered by such Contingent Obligation or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the Person in good faith.

“Conversion/Continuation Notice” is defined in Section 2.10.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC hereunder.

“Current Maturities” means, as of any date of determination, the sum of all
amounts which were due and payable within 12 months prior to such date with
respect to any Indebtedness with an original term in excess of one year (it
being understood that Indebtedness under this Agreement shall not be included),
all determined on a consolidated basis for the Borrower and its Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender that (a) has failed to perform its
obligation to fund any portion of the Loans, participations in LC Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
obligation is the subject of a good faith dispute, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute or unless such failure has been
cured, or (c) has (i) become the subject of a proceeding under any Debtor Relief
Laws, or (ii) had a receiver, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in such Lender or direct or indirect parent company thereof
by a Governmental Authority.

 

6



--------------------------------------------------------------------------------

“EBITDAR” means, for any period, the sum of Consolidated EBITDA and Rents.
Except as otherwise expressly provided herein, the applicable period shall be
for the four consecutive fiscal quarters ending as of the date of determination.

“EBITR” means, for any period for the Borrower and its Subsidiaries,
Consolidated EBITDA minus depreciation and amortization plus Consolidated Rents,
in each case on a consolidated basis as determined in accordance with Agreement
Accounting Principles applied on a consistent basis. Except as otherwise
expressly provided herein, the applicable period shall be for the four
consecutive fiscal quarters ending as of the date of determination.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 12.1(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.1(b)(iii)).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Laws,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (ii) the determination that
a Plan is in “at risk status” as defined in Section 430(i)(4) of the Code
(without regard to Section 430(i)(4)(B) of the Code relating to the transition
rule); (iii) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under

 

7



--------------------------------------------------------------------------------

Title IV of ERISA with respect to the termination of any Plan; (v) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (vi) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Facility LC” is defined in Section 2.20.1.

“Facility LC Application” is defined in Section 2.20.3.

“Facility LC Collateral Account” is defined in Section 2.20.11.

“Facility Termination Date” means October 30, 2012 or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fixed Charge Coverage Ratio” means a ratio of (i) EBITR for such fiscal quarter
and the three immediately preceding fiscal quarters to (ii) the sum of Interest
Expense, Rents and cash dividends for such fiscal quarter and the three
immediately preceding fiscal quarters plus Current Maturities as of the end of
such fiscal quarter, all determined on a consolidated basis for the Borrower and
its Subsidiaries.

 

8



--------------------------------------------------------------------------------

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Guarantor” means any Subsidiary which is from time to time a party to the
Subsidiary Guaranty, including each Person that joins as a Guarantor pursuant to
Section 6.20 or otherwise. The initial Guarantors are BJME Operating Corp.,
Strathmore Holdings, Inc., the Trademark Subsidiary, BJ’s NJ Distribution
Center, LLC, Natick Realty, Inc. and the Investment Subsidiary.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Lender” means any Lender as to which (a) has notified the Borrower,
the Administrative Agent or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement that it does not intend to comply with its funding obligations
under this Agreement or generally under other agreements in which it commits to
extend credit, (b) has failed, within three Business Days after written request
by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent, the LC Issuer and the Swing Line Lender that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans (or participations in respect of Letters of Credit or Swing
Line Loans) or (c) has a direct or indirect parent company that has, (i) become
the subject of a proceeding under any Debtor Relief Laws, or (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be an Impacted
Lender solely by virtue of the ownership or acquisition of any equity interest
in such direct or indirect parent company by a Governmental Authority.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than trade accounts payable arising in the ordinary course of
such Person’s business payable on terms customary in the trade, in each case,
not past due for more than sixty (60) days after the due date of such trade
account payable), (iii) obligations, whether or not assumed, secured by Liens or
payable out of the proceeds or production from

 

9



--------------------------------------------------------------------------------

Property now or hereafter owned or acquired by such Person, (iv) obligations
which are evidenced by notes, acceptances, or other instruments, (v) obligations
of such Person to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations and (vii) any other obligation for
borrowed money or other financial accommodations (excluding trade payables
incurred in the ordinary course) which in accordance with Agreement Accounting
Principles would be shown as a liability on the consolidated balance sheet of
such Person, (viii) net liabilities under Rate Hedging Obligations or in respect
of any other derivative financial instrument, (ix) unreimbursed draws under
Letters of Credit and (x) Contingent Obligations.

“Interest Expense” means, for any period for the Borrower and its Subsidiaries,
net interest expense on a consolidated basis as determined in accordance with
Agreement Accounting Principles applied on a consistent basis. Except as
otherwise expressly provided, the applicable period shall be for the four
consecutive fiscal quarters ending as of the date of determination.

“Interest Period” means, with respect to a LIBOR Advance, a period of seven
days, or one, two, three, six, nine or twelve months commencing on a Business
Day selected by the Borrower pursuant to this Agreement. Such Interest Period
shall end on the day which corresponds numerically to such date seven days or
one, two, three, six, nine or twelve months thereafter, provided, however, that
if there is no such numerically corresponding day in such next, second, third,
sixth, ninth or twelfth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third, sixth, ninth or twelfth
succeeding month. If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.

“Investment” of a Person means any loan, advance (other than advances to
officers and employees made in the ordinary course of business), extension of
credit (other than accounts receivable arising in the ordinary course of
business on terms customary in the trade) or contribution of capital by such
Person; stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities owned by such Person; any deposit accounts and certificate of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts (valued at cost or, at
any time, net liability of such Person thereunder) owned by such Person.

“Investment Subsidiary” means Natick Security Corp., a Massachusetts corporation
and a Wholly-Owned Subsidiary of the Borrower, and its successors.

“LC Disbursement” means a payment made by the LC Issuer pursuant to a Letter of
Credit.

“LC Fee” is defined in Section 2.20.4.

 

10



--------------------------------------------------------------------------------

“LC Issuer” means (a) Bank of America (or any subsidiary or affiliate of Bank of
America designated by Bank of America), (b) Sovereign (or any subsidiary or
affiliate of Sovereign designated by Sovereign), in each case in its capacity as
issuer of Facility LCs hereunder or (c) any other Lender which agrees with the
Borrower to act as an issuer of Facility LCs hereunder, in its capacity as such
Issuer.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

“LC Payment Date” is defined in Section 2.20.5.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, each other Person that becomes a “Lender” in accordance with this
Agreement, and their and their respective successors and assigns. Unless
otherwise specified, the term “Lenders” includes Bank of America in its capacity
as Swing Line Lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.18.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable. A Letter of
Credit may only be a standby letter of credit.

“LIBOR Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable LIBOR Rate.

“LIBOR Base Rate” means:

(a) For any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such published rate is not available at such time for any
reason, the rate determined by the Administrative Agent to be the rate at which
deposits in dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the LIBOR Loan being made, continued
or converted by Bank of America and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period.

 

11



--------------------------------------------------------------------------------

(b) For any day with respect to an interest rate calculation for a Floating Rate
Loan, the rate per annum equal to (i) BBA LIBOR at approximately 11:00 a.m.,
London time, two Business Days prior to such date for dollar deposits (for
delivery on such day) with a term equivalent to one month or (ii) if such rate
is not available at such time for any reason, the rate determined by the
Administrative Agent to be the rate at which deposits in dollars for delivery on
such day in same day funds in the approximate amount of the Floating Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to one month would be offered by Bank of America’s London Branch to major banks
in the London interbank eurodollar market at approximately 11:00 a.m. (London
time) two Business Days prior to such day.

“LIBOR Loan” means a Loan which, except as otherwise provided in Section 2.12,
bears interest at the applicable LIBOR Rate.

“LIBOR Rate” means (a) for any Interest Period with respect to any LIBOR
Advance, a rate per annum determined by the Administrative Agent to be equal to
(i) the quotient obtained by dividing (A) the LIBOR Base Rate for such LIBOR
Advance for such Interest Period by (B) one minus the Statutory Reserve Rate for
such LIBOR Advance for such Interest Period plus (ii) the Applicable Margin and
(b) for any day with respect to any Floating Rate Loan bearing interest at a
rate based on the LIBOR Rate, a rate per annum determined by the Administrative
Agent to be equal to the quotient obtained by dividing (i) the LIBOR Base Rate
for such Floating Rate Loan for such day by (ii) one minus the Statutory Reserve
Rate for such Floating Rate Loan for such day.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means a Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Facility LC Applications, any Notes
issued pursuant to Section 2.14 and the Subsidiary Guaranty (along with any
amendments to the Subsidiary Guaranty).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries, taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any loan
documentation, or of the ability of the Borrower or any Guarantor to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or any Guarantor of any loan documentation to which it is a
party.

“Material Indebtedness” is defined in Section 7.5.

 

12



--------------------------------------------------------------------------------

“Modify” and “Modification” are defined in Section 2.20.1.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the net income (or loss) of the Borrower and
its Subsidiaries on a consolidated basis for such period determined in
conformity with Agreement Accounting Principles; provided, however, that to the
extent reported as a separate item on the Borrower’s financial statements
delivered pursuant to Section 6.1 hereof, there shall be excluded (i) the income
(or loss) of any Affiliate of the Borrower or other Person (other than a
Subsidiary of the Borrower) in which any Person (other than the Borrower or any
of its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower, or any of its
Subsidiaries by such Affiliate or other Person during such period,
(ii) non-recurring cash charges in an aggregate amount not to exceed $10,000,000
during any fiscal year (any unused portion of such amount may not be carried
forward to the following fiscal year), in either event with respect to any
twelve-month period relevant for such calculation of the financial covenants
contained in Sections 6.19, (iii) the income (or loss) from discontinued
operations, (iv) all extraordinary items and (v) the income (or loss) of any
Person accrued prior to the date such Person becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Subsidiaries. Except as otherwise expressly provided herein, the applicable
period shall be for the four consecutive fiscal quarters ending as of the date
of determination.

“Net Worth” means the aggregate amount of shareholders equity of the Borrower as
determined from a consolidated balance sheet of the Borrower and its
Subsidiaries, prepared in accordance with Agreement Accounting Principles.

“Non-U.S. Lender” is defined in Section 3.5(iv).

“Note” is defined in Section 2.14.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, the LC Issuer or any
indemnified party arising under the Loan Documents.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Taxes” is defined in Section 3.5(ii).

 

13



--------------------------------------------------------------------------------

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the LC Obligations at
such time, plus (iii) an amount equal to its Pro Rata Share of the aggregate
principal amount of Swing Line Loans outstanding at such time.

“Participants” is defined in Section 12.1(d).

“Payment Date” means the last day of each March, June, September and December.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Investments” means Investments in any of the following:

(i) Short-term obligations of, or fully guaranteed by, the United States of
America;

(ii) Commercial paper rated A-2 or better by S&P or P-2 or better by Moody’s and
securities commonly known as “short-term bank notes” issued by any Lender
denominated in United States dollars which at the time of purchase have been
rated and the ratings for which are not less than P-2 if rated by Moody’s, and
not less than A-2 if rated by S&P;

(iii) Demand deposit accounts maintained in the ordinary course of business;

(iv) Certificates of deposit issued by and time deposits with commercial banks
(whether domestic or foreign) having capital and surplus in excess of
$100,000,000;

(v) Tax-free government securities rated “A” or better as rated by S&P or
Moody’s which have a weighted average life of less than two (2) years;

(vi) Government securities mutual funds which invest primarily in tax-free
government securities rated “A” or better as rated by S&P or Moody’s which have
a weighted average life of less than two (2) years;

(vii) Corporate debt securities rated “A” or better as rated by S&P or Moody’s
that mature within two (2) years from the date the Investment is made by the
Borrower or any of its Subsidiaries;

(viii) Collateralized mortgage obligations rated “A” or better as rated by S&P
or Moody’s with an average life less than two (2) years;

(ix) Money market preferred stock investments rated “A” or better as rated by
S&P or Moody’s;

 

14



--------------------------------------------------------------------------------

(x) Repurchase agreements relating to a security which is rated “A” or better as
rated by S&P or Moody’s that mature within two (2) years from the date the
Investment is made by the Borrower or any of its Subsidiaries;

(xi) Tax free government securities rated “SP2” or better by S&P or “MIG2” or
better by Moody’s with an average life of less than two (2) years;

(xii) Money market mutual funds with an average maturity of not more than 270
days which invest primarily in corporate or governmental debt securities and
which debt securities have a rating equal to or better than the applicable
rating for such securities set forth in clauses (ii), (vii), (x) or (xi) above;
and

(xiii) any “Eligible Security” as defined in Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended, including any such investment which
would be an “Eligible Security” but for the fact that it has a remaining
maturity in excess of 396 days (but only so long as it has a remaining maturity
less than two years).

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is subject to the provisions of Title IV of ERISA or Section 430 of the
Code or Section 302 of ERISA, and in respect to which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning specified in Section 6.1.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank of America (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.

“Prior Agreement” means the Credit Agreement dated as of April 28, 2005 among
the Borrower, JPMorgan Chase Bank, N.A., as LC Issuer, Swing Line Lender and
Administrative Agent, and the Lenders party thereto, as amended through the date
hereof.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment.

“Purchasers” is defined in Section 12.1.

 

15



--------------------------------------------------------------------------------

“Rate Hedging Agreements” of a Person means (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, exchange rates or forward rates applicable to
such party’s assets, liabilities or exchange transactions, including, but not
limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants, commodity hedging arrangements and (ii) any and all cancellations, buy
backs, reversals, terminations or assignments of any of the foregoing.

“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under Rate Hedging
Agreements.

“Real Estate Subsidiary” means any Wholly-Owned Subsidiary of the Borrower
existing on the date hereof or formed after the date hereof (i) for the purpose
of (a) purchasing, developing and/or carrying real estate or lending money to
the Borrower or any Wholly-Owned Subsidiary or (b) acting as a holding company
for Subsidiaries which purchase, develop and/or carry real estate, (ii) which
conducts no business other than that which is incidental to purchasing,
developing and/or carrying real estate or lending money to the Borrower or any
Wholly-Owned Subsidiary and (iii) which owns no significant assets other than
real estate, Subsidiaries which are Real Estate Subsidiaries or mortgages on
real estate owned by the Borrower or any Wholly-Owned Subsidiary.

“Register” is defined in Section 12.1(b)(iv).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

16



--------------------------------------------------------------------------------

“Rents” means, for any period for the Borrower and its Subsidiaries, all rental
expense of the Borrower and its Subsidiaries for such period under real property
operating leases (specifically including rents paid in connection with synthetic
leases, tax retention operating leases, off-balance sheet loans or similar
off-balance sheet financing products), on a consolidated basis as determined in
accordance with Agreement Accounting Principles applied on a consistent basis,
but excluding rental expense related to any operating lease that has been
converted to a Capitalized Lease. Except as otherwise expressly provided herein,
the applicable period shall be for the four consecutive fiscal quarters ending
as of the date of determination.

“Required Lenders” means Lenders in the aggregate having at least 51% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the Aggregate Outstanding
Credit Exposure. The unfunded Commitments of, and the outstanding Loans, LC
Obligations and participations therein held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Sovereign” means Sovereign Bank, N.A., a federal thrift, in its individual
capacity, and its successors.

“Statutory Reserve Rate” means, for any day, the reserve percentage (expressed
as a decimal, carried out to five decimal places) in effect on such day, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities”). The LIBOR Rate for each outstanding LIBOR Loan
and for each outstanding Floating Rate Loan bearing interest at a rate based on
the LIBOR Rate shall be adjusted automatically as of the effective date of any
change in the Statutory Reserve Rate.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

 

17



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means that certain Guaranty dated as of the date hereof
executed and delivered by the Guarantors in favor of the Administrative Agent,
on behalf of the Lenders, as the same may be amended, supplemented or otherwise
modified from time to time, including any joinder agreements entered into
pursuant to Section 6.20 hereto.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated Net Income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause
(i) above.

“Swing Line Borrowing Notice” is defined in Section 2.5.2.

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $15,000,000 at any one time
outstanding.

“Swing Line Lender” means Bank of America or such other Lender which may succeed
to its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.5.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Trademark Subsidiary” means Strathmore Partners LP, a Delaware limited
partnership and Wholly-Owned Subsidiary of the Borrower, formed for the purpose
of (i) owning trademarks and/or other intellectual property and whose income is
primarily derived from royalties received from the Borrower and its Subsidiaries
for the use of such trademarks and/or other intellectual property and/or
(ii) owning and operating retail stores in states in which the Borrower has
determined there are advantages to operating retail stores in such state through
a Wholly-Owned Subsidiary.

“Transferee” is defined in Section 12.2.

“Trademark Subsidiary Promissory Note” means that certain Second Amended and
Restated Trademark Subsidiary Subordinated Promissory Note issued by the
Borrower in favor of BJME Operating Corp. (as successor to the interests of BJ’s
Northeast Business Trust (as assignee of BJ’s Northeast Operating Company)) in
the original aggregate principal amount of $648,000,000 and dated September 21,
1999, as amended and restated as of April 28, 2005, as may be further amended
and restated as of October 30, 2009, and as further amended from time to time.

 

18



--------------------------------------------------------------------------------

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a LIBOR Advance.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more direct or indirect
Wholly-Owned Subsidiaries of such Person, or by such Person and one or more
Wholly-Owned Subsidiaries of such Person, or (ii) any partnership, limited
liability company, association, joint venture or similar business organization
100% of the ownership interests having ordinary voting power of which shall at
the time be so owned or controlled by such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

THE CREDITS

2.1 Commitment. From and including the date of this Agreement and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (i) make Loans to the Borrower and
(ii) participate in Facility LCs issued upon the request of the Borrower,
provided that, after giving effect to the making of each such Loan and the
issuance of each such Facility LC, such Lender’s Outstanding Credit Exposure
shall not exceed in the aggregate at any one time outstanding the amount of the
Commitment. Subject to the terms of this Agreement, the Borrower may borrow,
repay and reborrow at any time prior to the Facility Termination Date. The
Commitments to extend credit hereunder shall expire on the Facility Termination
Date. The LC Issuer will issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.20.

2.2 Required Payments; Termination.

(a) The Aggregate Outstanding Credit Exposure and all other unpaid Obligations
shall be paid in full by the Borrower on the Facility Termination Date.

 

19



--------------------------------------------------------------------------------

(b) If for any reason the Aggregate Outstanding Credit Exposure at any time
exceed the Aggregate Commitments then in effect, the Borrower shall immediately
prepay Revolving Loans and/or Swing Line Loans and/or cash collateralize the LC
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to cash collateralize the LC Obligations
pursuant to this Section 2.2(b) unless after the prepayment in full of the
Revolving Loans and Swing Line Loans the Aggregate Outstanding Credit Exposure
exceed the Aggregate Commitments then in effect.

2.3 Ratable Loans. Each Advance hereunder (other than any Swing Line Loan) shall
consist of Revolving Loans made from the several Lenders ratably according to
their Pro Rata Shares.

2.4 Types of Advances. The Advances may be Floating Rate Advances or LIBOR
Advances, or a combination thereof, selected by the Borrower in accordance with
Sections 2.9 and 2.10, or Swing Line Loans selected by the Borrower in
accordance with Section 2.5.

2.5 Swing Line Loans.

2.5.1 Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Facility Termination Date, the Swing Line Lender may,
in its discretion and on the terms and conditions set forth in this Agreement,
make Swing Line Loans to the Borrower from time to time in an aggregate
principal amount not to exceed the Swing Line Commitment, provided that the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, and provided further that at no time shall the sum of (i) the Swing
Line Lender’s Pro Rata Share of the Swing Line Loans, plus (ii) the outstanding
Revolving Loans made by the Swing Line Lender pursuant to Section 2.1, exceed
the Swing Line Lender’s Commitment at such time. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Swing Line Loans at any
time prior to the Facility Termination Date.

2.5.2 Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. (New York time) on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum principal amount of
$500,000 and integral multiples of $100,000 in excess thereof, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written notice of Swing Line Loan (a “Swing Line
Borrowing Notice”), appropriately completed and signed by a Authorized Officer
of the Borrower and substantially in the form of Exhibit D. The Swing Line Loans
shall bear interest at the Floating Rate.

 

20



--------------------------------------------------------------------------------

2.5.3 Making of Swing Line Loans. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Borrowing Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Borrowing Notice and, if
not, the Swing Line Lender will notify the Administrative Agent (by telephone or
in writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. (New York time) on the date of the
proposed Swing Line Loan (A) directing the Swing Line Lender not to make such
Swing Line Loan as a result of the limitations set forth in the provisos to the
first sentence of Section 2.5.1, or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. (New York time) on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

2.5.4 Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrower on or before the tenth (10th) Business Day after the Borrowing
Date for such Swing Line Loan. In addition, by written notice to the
Administrative Agent (which the Administrative Agent shall promptly transmit to
the Lenders) given not later than 10:00 a.m. (New York time) on the applicable
repayment date, the Swing Line Lender (i) may at any time in its sole discretion
with respect to any outstanding Swing Line Loan, or (ii) shall on the tenth
(10th) Business Day after the Borrowing Date of any Swing Line Loan, require
each Lender (including the Swing Line Lender) to make a Revolving Loan in the
amount of such Lender’s Pro Rata Share of such Swing Line Loan (including,
without limitation, any interest accrued and unpaid thereon), for the purpose of
repaying such Swing Line Loan. Not later than 1:00 p.m. (New York time) on the
date of any notice received pursuant to this Section 2.5.4, each Lender shall
make available its required Revolving Loan, in funds immediately available in
Charlotte, North Carolina to the Administrative Agent at its address specified
pursuant to Article XIII. Revolving Loans made pursuant to this Section 2.5.4
shall initially be Floating Rate Loans and thereafter may be converted into
LIBOR Loans in the manner provided in Section 2.10 and subject to the other
conditions and limitations set forth in this Article II. Unless a Lender shall
have notified the Swing Line Lender, prior to its making any Swing Line Loan,
that any applicable condition precedent set forth in Sections 4.1 or 4.2 had not
then been satisfied, such Lender’s obligation to make Revolving Loans pursuant
to this Section 2.5.4 to repay Swing Line Loans shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Administrative Agent, the Swing Line Lender or any other Person, (b) the
occurrence or continuance of a Default or Unmatured Default, (c) any adverse
change in the condition (financial or otherwise) of the Borrower, or (d) any
other circumstances, happening or event whatsoever. In the event that any Lender
fails to make payment to the Administrative Agent of any amount due under this
Section 2.5.4, the Administrative Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until the Administrative Agent receives such

 

21



--------------------------------------------------------------------------------

payment from such Lender or such obligation is otherwise fully satisfied. In
addition to the foregoing, if for any reason any Lender fails to make payment to
the Administrative Agent of any amount due under this Section 2.5.4, such Lender
shall be deemed, at the option of the Administrative Agent, to have
unconditionally and irrevocably purchased from the Swing Line Lender, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Effective Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received. On the
Facility Termination Date, the Borrower shall repay in full the outstanding
principal balance of the Swing Line Loans.

2.6 Commitment Fee; Reductions and Increases in Aggregate Commitment.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than Defaulting Lenders) according to its Pro Rata Share a
commitment fee at a per annum rate equal to the product of (i) the Applicable
Margin times (ii) the actual daily amount by which the Aggregate Commitments
exceed the sum of the Aggregate Outstanding Credit Exposure, from the date
hereof to and including the later of the Facility Termination Date and the date
all Loans and Reimbursement Obligations have been paid in full, payable on each
Payment Date hereafter and on the Facility Termination Date.

(b) The Borrower may permanently reduce the Aggregate Commitment in whole, or in
part ratably among the Lenders in integral multiples of $5,000,000, upon at
least three (3) Business Days’ written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure. All accrued commitment fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder.

(c) The Borrower may, at its option, on up to two occasions, seek to increase
the Aggregate Commitment by up to an aggregate amount of $125,000,000 (resulting
in a maximum Aggregate Commitment of $325,000,000) upon at least three
(3) Business Days’ prior written notice to the Administrative Agent, which
notice shall specify the amount of any such increase and shall be delivered at a
time when no Default or Unmatured Default has occurred and is continuing. The
Borrower may, after giving such notice, offer the increase (which may be
declined by any Lender in its sole discretion) in the Aggregate Commitment on
either a ratable basis to the Lenders or on a non pro-rata basis to one or more
Lenders and/or to other Lenders or entities reasonably acceptable to the
Administrative Agent. No increase in the Aggregate Commitment shall become
effective until the existing or new Lenders extending such incremental
Commitment amount and the Borrower shall have delivered to the Administrative
Agent a document in form reasonably satisfactory to the Administrative Agent
pursuant to which any such existing Lender states the amount of its Commitment
increase, any such new Lender states its Commitment amount and agrees to assume
and accept the obligations and rights of a Lender hereunder and the Borrower
accepts such incremental

 

22



--------------------------------------------------------------------------------

Commitments. The Lenders (new or existing) shall accept an assignment from the
existing Lenders, and the existing Lenders shall make an assignment to the new
or existing Lender accepting a new or increased Commitment, of a direct or
participation interest in each then outstanding Advance and Facility L/C such
that, after giving effect thereto, all credit exposure hereunder is held ratably
by the Lenders in proportion to their respective Commitments. Assignments
pursuant to the preceding sentence shall be made in exchange for the principal
amount assigned plus accrued and unpaid interest and facility and letter of
credit fees. The Borrower shall make any payments under Section 3.4 resulting
from such assignments. Any such increase of the Aggregate Commitment shall be
subject to receipt by the Administrative Agent from the Borrower of such
supplemental opinions, resolutions, certificates and other documents as the
Administrative Agent may reasonably request.

2.7 Minimum Amount of Each Advance. Each LIBOR Advance shall be in the minimum
amount of $5,000,000 (and in multiples of $1,000,000 if in excess thereof), and
each Floating Rate Advance (other than an Advance to repay Swing Line Loans)
shall be in the minimum amount of $3,000,000 (and in multiples of $1,000,000 if
in excess thereof), provided, however, that any Floating Rate Advance may be in
the amount of the Available Aggregate Commitment.

2.8 Optional Principal Payments. The Borrower may from time to time pay, without
penalty or premium, all outstanding Floating Rate Advances (other than Swing
Line Loans), or, in a minimum aggregate amount of $1,000,000 (or, if less, the
entire principal amount thereof then outstanding) any integral multiple of
$1,000,000 in excess thereof, any portion of the outstanding Floating Rate
Advances (other than Swing Line Loans) upon one (1) Business Day’s prior notice
to the Administrative Agent. The Borrower may at any time pay, without penalty
or premium, all outstanding Swing Line Loans, or, in a minimum amount of
$100,000 (or, if less, the entire principal amount thereof then outstanding) and
increments of $50,000 in excess thereof, any portion of the outstanding Swing
Line Loans, with notice to the Administrative Agent and the Swing Line Lender by
10:00 a.m. (New York time) on the date of repayment. The Borrower may from time
to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.4 but without penalty or premium, all outstanding LIBOR
Advances, or, in a minimum aggregate amount of $5,000,000 or any integral
multiple of $1,000,000 (or, if less, the entire principal amount thereof then
outstanding) in excess thereof, any portion of the outstanding LIBOR Advances
upon three (3) Business Days’ prior notice to the Administrative Agent.

2.9 Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each LIBOR
Advance, the Interest Period applicable thereto from time to time; provided,
however, there shall not be more than ten Interest Periods in effect at any
time. The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) not later than 11:00 a.m. (New York time) on the proposed
Borrowing Date of each Floating Rate Advance (other than a Swing Line Loan) and
not later than 11:00 a.m. (New York time) on the date three (3) Business Days
before the Borrowing Date for each LIBOR Advance, provided that any such notice
of a Floating Rate Advance to refinance reimbursement of

 

23



--------------------------------------------------------------------------------

a Facility LC disbursement pursuant to Section 2.20.6 may be given not later
than 11:00 a.m. (New York time) on the date of the proposed Advance. Each such
notice shall specify the following and, if in writing, be appropriately
completed and signed by a Authorized Officer of the Borrower and substantially
in the form of Exhibit E:

(i) the Borrowing Date, which shall be a Business Day, of such Advance,

(ii) the aggregate amount of such Advance,

(iii) the Type of Advance selected, and

(iv) in the case of each LIBOR Advance, the Interest Period applicable thereto.

Not later than 1:00 p.m. (New York time) on each Borrowing Date, each Lender
shall make available its Revolving Loan or Revolving Loans in funds immediately
available in Charlotte, North Carolina to the Administrative Agent at its
address specified pursuant to Article XIII. The Administrative Agent will make
the funds so received from the Lenders available to the Borrower at the
Administrative Agent’s aforesaid address.

2.10 Conversion and Continuation of Outstanding Advances. Floating Rate Advances
(other than Swing Line Loans) shall continue as Floating Rate Advances unless
and until such Floating Rate Advances are converted into LIBOR Advances pursuant
to this Section 2.10 or are repaid in accordance with Section 2.8. Each LIBOR
Advance shall continue as a LIBOR Advance until the end of the then applicable
Interest Period therefor, at which time such LIBOR Advance shall be
automatically converted into a Floating Rate Advance unless (x) such LIBOR
Advance is or was repaid in accordance with Section 2.8 or (y) the Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such LIBOR
Advance continue as a LIBOR Advance for the same or another Interest Period.
Subject to the terms of Section 2.7, the Borrower may elect from time to time to
convert all or any part of a Floating Rate Advance (other than Swing Line Loans)
into a LIBOR Advance. The Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Floating Rate Advance into a LIBOR Advance or continuation of a LIBOR Advance
not later than 11:00 a.m. (New York time) on the date at least three
(3) Business Days prior to the date of the requested conversion or continuation,
specifying:

(i) the requested date, which shall be a Business Day, of such conversion or
continuation,

(ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

24



--------------------------------------------------------------------------------

(iii) the amount of such Advance which is to be converted into or continued as a
LIBOR Advance and the duration of the Interest Period applicable thereto.

2.11 Changes in Interest Rate, etc.

Each Floating Rate Advance (other than Swing Line Loans) shall bear interest on
the outstanding principal amount thereof, for each day from and including the
date such Advance is made or is automatically converted from a LIBOR Advance
into a Floating Rate Advance pursuant to Section 2.10, to but excluding the date
it is paid or is converted into a LIBOR Advance pursuant to Section 2.10 hereof,
at a rate per annum equal to the Floating Rate. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
paid, at a rate per annum equal to the Floating Rate (or such other rate as may
have been agreed to by the Borrower and the Swing Line Lender) for such day.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each LIBOR Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Administrative Agent as applicable to
such LIBOR Advance based upon the Borrower’s selections under Sections 2.8 and
2.9 and otherwise in accordance with the terms hereof. No Interest Period may
end after the Facility Termination Date.

2.12 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.9 or 2.10, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a LIBOR Advance. If any amount of principal of or
interest on any Loan is not paid when due, whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a rate
per annum equal 2% plus the rate otherwise applicable to such loan. Upon the
request of the Required Lenders, while any Default exists, the Borrower shall
pay interest on the principal amount of all outstanding Obligations hereunder at
a rate per annum equal 2% plus the rate otherwise applicable to such loan.

2.13 Method of Payment. All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by noon (local time) on the date when due and shall (except with
respect to repayments of Swing Line Loans and except in the case of
Reimbursement Obligations for which the LC Issuer has not been fully indemnified
by the Lenders, or as otherwise specifically required hereunder) be applied
ratably by the Administrative Agent among the Lenders. Each payment delivered to
the Administrative Agent for the account of any Lender shall be delivered
promptly by the Administrative Agent to such Lender in the same type of funds
that the Administrative Agent received at its address specified pursuant to
Article XIII or at any Lending

 

25



--------------------------------------------------------------------------------

Installation specified in a notice received by the Administrative Agent from
such Lender. The Administrative Agent is hereby authorized to charge the account
of the Borrower maintained with Bank of America for each payment of principal,
interest, Reimbursement Obligations and fees as it becomes due hereunder. Each
reference to the Administrative Agent in this Section 2.13 shall also be deemed
to refer, and shall apply equally, to the LC Issuer, in the case of payments
required to be made by the Borrower to the LC Issuer pursuant to Section 2.20.6.

2.14 Noteless Agreement; Evidence of Indebtedness.

(i) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(ii) The Administrative Agent shall also maintain the Register as set forth in
Section 12.1(b)(iv).

(iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(iv) Any Lender may request that its Loans be evidenced by a promissory note or,
in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively (each a “Note”). In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender in a form supplied by the Administrative
Agent. Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (including after any assignment pursuant to Section 12.1) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 12.1, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs
(i) and (ii) above.

2.15 Reserved.

2.16 Interest Payment Dates; Interest and Fee Basis; Retroactive Adjustment of
Applicable Margin.

(a) Interest accrued on each Floating Rate Advance shall be payable on each
Payment Date, commencing with the first such date to occur after the date
hereof, on any date on which the Floating Rate Advance is prepaid, whether due
to acceleration or otherwise, and at maturity. Interest accrued on that portion
of the outstanding principal amount of any Floating Rate Advance

 

26



--------------------------------------------------------------------------------

converted into a LIBOR Advance on a day other than a Payment Date shall be
payable on the date of conversion. Interest accrued on each LIBOR Advance shall
be payable on the last day of its applicable Interest Period, on any date on
which the LIBOR Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each LIBOR Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest, commitment fees and
LC Fees shall be calculated for actual days elapsed on the basis of a 360-day
year (except that interest on Floating Rate Advances shall be calculated for
actual days elapsed on the basis of a 365-day year, or when appropriate, 366-day
year). Interest shall be payable for the day an Advance is made but not for the
day of any payment on the amount paid if payment is received prior to noon
(local time) at the place of payment. If any payment of principal of or interest
on an Advance shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Adjusted Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the
Adjusted Leverage Ratio would have resulted in higher pricing for such period,
the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the LC Issuer,
as the case may be, promptly on demand by the Administrative Agent (or, after
the occurrence of an actual or deemed entry of an order for relief with respect
to the Borrower under the Bankruptcy Code of the United States, automatically
and without further action by the Administrative Agent, any Lender or the LC
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the LC Issuer, as the case may be, under
Section 2.20.4, 2.20.5 or 2.12 or under Article VIII. The Borrower’s obligations
under this paragraph shall survive the termination of the Aggregate Commitment
and the repayment of all other Obligations hereunder.

2.17 Notification of Advances, Interest Rates, Prepayments and Commitment
Changes. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction or increase
notice, Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder. Promptly after notice
from the LC Issuer, the Administrative Agent will notify each Lender of the
contents of each request for issuance of a Facility LC hereunder. The
Administrative Agent will notify each Lender of the interest rate applicable to
each LIBOR Advance promptly upon determination of such interest rate and will
give each Lender prompt notice of each change in the Alternate Base Rate.

 

27



--------------------------------------------------------------------------------

2.18 Lending Installations. Each Lender may book its Loans and its participation
in any LC Obligations and the LC Issuer may book the Facility LCs at any Lending
Installation selected by such Lender or the LC Issuer, as the case may be, and
may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Facility
LCs, participations in LC Obligations and any Notes issued hereunder shall be
deemed held by each Lender or the LC Issuer, as the case may be, for the benefit
of any such Lending Installation. Each Lender and the LC Issuer may, by written
notice to the Administrative Agent and the Borrower in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made.

2.19 Non-Receipt of Funds by the Administrative Agent.

(a) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any LIBOR Advance (or, in the case of any Floating
Rate Advance, prior to 12:00 noon on the date of such Advance) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Advance, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.9 (or, in the case of
a Floating Rate Advance, that such Lender has made such share available in
accordance with and at the time required by Section 2.9) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable Advance
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Floating
Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Advance. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or the LC Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the LC Issuer, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the LC Issuer, as the case may be,
severally agrees to repay

 

28



--------------------------------------------------------------------------------

to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or the LC Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.19 shall be conclusive, absent manifest
error.

2.20 Facility LCs.

2.20.1 Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue Letters of Credit (each, a “Facility LC”) and
to renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action a “Modification”), from time to time from and
including the date of this Agreement and prior to the Facility Termination Date
upon the request of and for the account of the Borrower; provided that
immediately after each such Facility LC is issued or Modified, (i) the aggregate
amount of the outstanding LC Obligations shall not exceed $50,000,000 and
(ii) the Aggregate Outstanding Credit Exposure shall not exceed the Aggregate
Commitment. No Facility LC shall have an expiry date later than the earlier of
(x) the fifth Business Day prior to the Facility Termination Date and (y) one
year after its issuance. If the Borrower so requests in any applicable Facility
LC Application, the LC Issuer may, in its sole and absolute discretion, agree to
issue a Facility LC that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the LC Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such
Facility LC) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Facility LC is issued. Unless otherwise directed by
the LC Issuer, the Borrower shall not be required to make a specific request to
the LC Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the LC Issuer to permit the extension of such Facility LC at any time
to an expiry date not later than the Facility Termination Date; provided,
however, that the LC Issuer shall not permit any such extension if (a) the LC
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Facility LC in its revised form (as
extended) under the terms hereof (by reason of the provisions of this
Section 2.20 or otherwise), or (b) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (i) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (ii) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.2 is not then satisfied, and in
each case directing the LC Issuer not to permit such extension. The LC Issuer
shall not be under any obligation to issue any Facility LC if a default of any
Lender’s obligations to fund under Section 2.20 exists or any

 

29



--------------------------------------------------------------------------------

Lender is at such time a Defaulting Lender or an Impacted Lender hereunder,
unless the LC Issuer has entered into arrangements satisfactory to the LC Issuer
with the Borrower or such Lender to eliminate the LC Issuer’s risk with respect
to such Lender.

2.20.2 Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.20, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

2.20.3 Notice. Subject to Section 2.20.1, the Borrower shall give the LC Issuer
notice prior to 11:00 a.m. (New York time) at least three (3) Business Days
prior to the proposed date of issuance or Modification of each Facility LC,
specifying the beneficiary, the proposed date of issuance (or Modification) and
the expiry date of such Facility LC, and describing the proposed terms of such
Facility LC and the nature of the transactions proposed to be supported thereby.
Upon receipt of such notice, the LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender, of the contents thereof and of the amount of such Lender’s participation
in such proposed Facility LC. The issuance or Modification by the LC Issuer of
any Facility LC shall, in addition to the conditions precedent set forth in
Article IV (the satisfaction of which the LC Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Facility LC shall
be satisfactory to the LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as the LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

2.20.4 Fees.

(a) The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Pro Rata Share a letter of credit fee (the “LC
Fee”) for each Facility LC equal to the Applicable Margin for Facility LCs times
the daily amount available to be drawn under such Letter of Credit. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 2.20.14. LC Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Facility Termination Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears; provided that (1) no LC Fees shall accrue in favor
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender and
(2) any LC Fees accrued in favor of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender

 

30



--------------------------------------------------------------------------------

and unpaid at such time shall not be payable by the Borrower so long as such
Lender shall be a Defaulting Lender. If there is any change in the Applicable
Margin during any quarter, the daily amount available to be drawn under each
Letter of Credit shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Default exists, all LC Fees shall
accrue at the rate set forth in Section 2.12.

(b) The Borrower shall also pay directly to the LC Issuer for its own account a
fronting fee with respect to each Facility LC, at the rate per annum specified
in the Fee Letter, computed on the daily amount available to be drawn under such
Facility LC and on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Facility LC, on the Facility
Termination Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Facility LC, the amount of such Facility
LC shall be determined in accordance with Section 2.20.14. In addition, the
Borrower shall pay directly to the LC Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the LC Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

2.20.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”). The responsibility of the LC Issuer to the Borrower and
each Lender shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC. The LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse the LC Issuer
on demand for (i) such Lender’s Pro Rata Share of the amount of each payment
made by the LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.20.6 below, plus (ii) interest
on the foregoing amount to be reimbursed by such Lender, for each day from the
date of the LC Issuer’s demand for such reimbursement (or, if such demand is
made after noon (New York time) on such date, from the next succeeding Business
Day) to the date on which such Lender pays the amount to be reimbursed by it, at
a rate

 

31



--------------------------------------------------------------------------------

of interest per annum equal to the Federal Funds Effective Rate for the first
three (3) days and, thereafter, at a rate of interest equal to the rate
applicable to Floating Rate Advances.

2.20.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts paid by the LC Issuer upon any drawing under any
Facility LC, without presentment, demand, protest or other formalities of any
kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 2% plus the
rate applicable to Floating Rate Advances for such day if such day falls after
such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.20.5. Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.9 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

2.20.7 Obligations Absolute. The Borrower’s obligations under this Section 2.20
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. Subject to the provisions of Section 2.20.8, the
Borrower further agrees with the LC Issuer and the Lenders that the LC Issuer
and the Lenders shall not be responsible for, and the Borrower’s Reimbursement
Obligation in respect of any Facility LC shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid, fraudulent or forged, or any dispute between or among the Borrower, any
of its Affiliates, the beneficiary of any Facility LC or any financing
institution or other party to whom any Facility LC may be transferred or any
claims or defenses whatsoever of the Borrower or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. Subject to
the provisions of Section 2.20.8, the LC Issuer shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Facility LC.
Subject to the provisions of Section 2.20.8, the Borrower agrees that any action
taken or omitted by the LC Issuer or any Lender under or

 

32



--------------------------------------------------------------------------------

in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.20.7 is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.20.6.

2.20.8 Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer. The LC Issuer shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first have received such advice or concurrence of the Required
Lenders as it reasonably deems appropriate or it shall first be indemnified to
its reasonable satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Notwithstanding any other provision of this Section 2.20, the
LC Issuer shall, as between the Lenders and the LC Issuer, in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

2.20.9 Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, the LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, the LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the LC Issuer
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to the LC Issuer hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
any Defaulting Lender) or (ii) by reason of or on account of the LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to the LC
Issuer, evidencing the appointment of such successor Beneficiary; provided that
the Borrower shall not be required to indemnify any Lender, the LC Issuer or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer or (y) the LC Issuer’s failure
to pay under any Facility LC after the presentation to it of a request strictly
complying with the terms

 

33



--------------------------------------------------------------------------------

and conditions of such Facility LC. Nothing in this Section 2.20.9 is intended
to limit the obligations of the Borrower under any other provision of this
Agreement.

2.20.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.20 or any
action taken or omitted by such indemnitees hereunder.

2.20.11 Facility LC Collateral Account. The Borrower agrees that it will, upon
the request of the Administrative Agent or the Required Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Article XIII,
in the name of such Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which such Borrower
shall have no interest other than as set forth in Section 8.1. The Borrower
hereby pledges, assigns and grants to the Administrative Agent, on behalf of and
for the ratable benefit of the Lenders and the LC Issuer, a security interest in
all of the Borrower’s right, title and interest in and to all funds which may
from time to time be on deposit in the Facility LC Collateral Account to secure
the prompt and complete payment and performance of the Obligations. The
Administrative Agent will invest any funds on deposit from time to time in the
Facility LC Collateral Account in certificates of deposit of Bank of America
having a maturity not exceeding thirty (30) days. Nothing in this
Section 2.20.11 shall either obligate the Administrative Agent to require the
Borrower to deposit any funds in the Facility LC Collateral Account or limit the
right of the Administrative Agent to release any funds held in the Facility LC
Collateral Account in each case other than as required by Section 8.1.

2.20.12 Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

2.20.13 Reserved.

2.20.14 Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit available to be drawn at such time; provided, however,
that with respect to any Letter of Credit that, by its terms or the terms of any
documentation relating to such Letter of Credit, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum

 

34



--------------------------------------------------------------------------------

stated amount of such Letter of Credit available to be drawn after giving effect
to all such increases, whether or not such maximum stated amount available to be
drawn is in effect at such time.

2.20.15 Applicability of ISP. Unless otherwise expressly agreed by the LC Issuer
and the Borrower when a Facility LC is issued (including any such agreement
applicable to an existing Letter of Credit), the rules of the ISP shall apply to
each Facility LC.

2.20.16 Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the LC Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

ARTICLE III

YIELD PROTECTION; TAXES

3.1 Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

(i) subjects any Lender or any applicable Lending Installation or the LC Issuer
to any Taxes, or changes the basis of taxation of payments (other than with
respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
LIBOR Loans, Facility LCs or participations therein, or

(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to LIBOR Advances), or

(iii) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its LIBOR Loans, or of issuing or participating in
Facility LCs, or reduces any amount receivable by any Lender or any applicable
Lending Installation or the LC Issuer in connection with its LIBOR Loans,
Facility LCs or participations therein, or requires any Lender or any applicable
Lending

 

35



--------------------------------------------------------------------------------

Installation or the LC Issuer to make any payment calculated by reference to the
amount of LIBOR Loans, Facility LCs or participations therein held or interest
or LC Fees received by it, by an amount deemed material by such Lender, or the
LC Issuer as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its LIBOR Loans or Commitment or of issuing or participating in
Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or the LC Issuer, as the case may be, in connection with
such LIBOR Loans, Commitment, Facility LCs or participations therein, then,
within fifteen (15) days of demand by such Lender or the LC Issuer, as the case
may be, the Borrower shall pay such Lender or the LC Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the LC
Issuer, as the case may be, for such increased cost or reduction in amount
received.

3.2 Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital required to be maintained by such Lender or the
LC Issuer, any Lending Installation of such Lender or the LC Issuer, or any
corporation controlling such Lender or the LC Issuer is increased as a result of
a Change, then, within fifteen (15) days of demand by such Lender or the LC
Issuer, the Borrower shall pay such Lender or the LC Issuer the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender or the LC Issuer determines is attributable
to this Agreement, its Outstanding Credit Exposure or its Commitment to make
Loans and issue or participate in Facility LCs, as the case may be, hereunder
(after taking into account such Lender’s or the LC Issuer’s policies as to
capital adequacy). “Change” means (i) any change after the date of this
Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of or change
in any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or the LC Issuer or any Lending
Installation or any corporation controlling any Lender or the LC Issuer.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.

3.3 Availability of Types of Advances. If any Lender determines that maintenance
of its LIBOR Loans at a suitable Lending Installation would violate any
applicable law, rule, regulation, or directive, whether or not having the force
of law, or if the Required Lenders determine that (i) deposits of a type and
maturity appropriate to match fund LIBOR Advances are not available or (ii) the
interest rate applicable to LIBOR Advances does not accurately reflect the cost
of making or maintaining LIBOR Advances, then the Administrative Agent shall
suspend the availability of LIBOR Advances and require any affected LIBOR
Advances to be repaid or converted to Floating Rate Advances, subject to the
payment of any funding indemnification amounts required by Section 3.4.

 

36



--------------------------------------------------------------------------------

3.4 Funding Indemnification. If any payment of a LIBOR Advance occurs on a date
which is not the last day of the applicable Interest Period, whether because of
acceleration, prepayment or otherwise, or a LIBOR Advance is not made on the
date specified by the Borrower for any reason other than default by the Lenders,
the Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such LIBOR
Advance.

3.5 Taxes. (i) All payments by the Borrower to or for the account of any Lender,
the LC Issuer or the Administrative Agent hereunder or under any Note or
Facility LC Application shall be made free and clear of and without deduction
for any and all Taxes. If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder to any Lender, the LC
Issuer or the Administrative Agent, (a) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender, the
LC Issuer or the Administrative Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(b) the Borrower shall make such deductions, (c) the Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) the Borrower shall furnish to the Administrative Agent the original copy of
a receipt evidencing payment thereof within thirty (30) days after such payment
is made.

(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application (“Other Taxes”).

(iii) The Borrower hereby agrees to indemnify the Administrative Agent, the LC
Issuer and each Lender for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed on amounts payable under
this Section 3.5) paid by the Administrative Agent, the LC Issuer or such Lender
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto. Payments due under this indemnification shall be made
within thirty (30) days of the date the Administrative Agent, the LC Issuer or
such Lender makes demand therefor pursuant to Section 3.6.

(iv) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten (10) Business Days after the date of this Agreement, or, if later,
the date it becomes a Lender, deliver to each of the Borrower and the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN, W-8ECI, W-8IMY or such other form as allowed by the United

 

37



--------------------------------------------------------------------------------

States Internal Revenue Service, certifying in each case that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Administrative
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent. All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.

(v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv) above or a Lender has
failed to provide the forms pursuant to clause (vi) below (unless, in each case,
such failure is due to a change in treaty, law or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Lender shall not be entitled to indemnification under this
Section 3.5 with respect to Taxes that would have been avoided if the Lender had
provided the forms that it was required to provide under clauses (iv) and/or
(vi); provided that, should a Lender which is otherwise exempt from or subject
to a reduced rate of withholding tax become subject to Taxes because of its
failure to deliver a form required under clause (iv) or (vi) the Borrower shall
take such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.

(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate; provided, however, that a Non-U.S. Lender that
complies with the requirements of clause (iv) shall be considered to have
complied with this clause (vi) with respect to the withholding of Taxes under
the Code.

 

38



--------------------------------------------------------------------------------

(vii) If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), to the extent
not otherwise indemnified under this Agreement, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax, withholding therefor, or otherwise, including
penalties and interest, and including taxes imposed by any jurisdiction on
amounts payable to the Administrative Agent under this subsection, together with
all costs and expenses related thereto (including attorneys fees and time
charges of attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent). The obligations of the Lenders under
this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.

3.6 Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its LIBOR Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of LIBOR Advances under
Section 3.3, so long as such designation is not, in the judgment of such Lender,
disadvantageous to such Lender. Each Lender shall deliver a written statement of
such Lender to the Borrower (with a copy to the Administrative Agent) as to the
amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a LIBOR Loan shall be calculated as
though each Lender funded its LIBOR Loan through the purchase of a deposit of
the type and maturity corresponding to the deposit used as a reference in
determining the LIBOR Rate applicable to such Loan, whether in fact that is the
case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower of such written statement. The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement; provided, that notwithstanding anything herein to
the contrary, the Borrower shall not be liable for and shall not be required to
compensate or indemnify any Lender or the LC Issuer for any amount or amounts
pursuant to Section 3.1, 3.2 or 3.4 unless a demand is made upon the Borrower
within 120 days after the date upon which the applicable Lender’s or LC Issuer’s
right to reimbursement arises. If any Lender requests compensation under
Section 3.1, 3.2 or 3.4, or if the Borrower is required to pay any additional
amount to any Lender or any governmental authority for the account of any Lender
pursuant to Section 3.5, the Borrower may replace such Lender in accordance with
Section 9.16.

 

39



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

4.1 Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless the Borrower has furnished to the
Administrative Agent (with sufficient copies, as requested by the Administrative
Agent, for the Lenders) the following:

(i) Copies of the articles or certificate of incorporation, certificate of
limited partnership or declaration of trust, as applicable, of the Borrower and
each Guarantor, together with all amendments, and a certificate of good
standing, each certified by the appropriate governmental officer in the
applicable jurisdiction of incorporation.

(ii) Copies, certified by the Secretary or Assistant Secretary of the Borrower
and each Guarantor, of its by-laws or agreement of limited partnership, as
applicable, and of its Board of Directors’ resolutions and of resolutions or
actions of any other body authorizing the execution of the Loan Documents to
which the Borrower or such Guarantor is a party.

(iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower and each Guarantor, which shall identify by name and
title and bear the signatures of the Authorized Officers and any other officers
of the Borrower or such Guarantor authorized to sign the Loan Documents to which
the Borrower or such Guarantor is a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower or such Guarantor.

(iv) A certificate, signed by the chief financial officer of the Borrower,
stating that on the initial Credit Extension Date no Default or Unmatured
Default has occurred and is continuing.

(v) A written opinion of the Borrower’s internal counsel and external counsel,
addressed to the Administrative Agent and the Lenders in form and substance
satisfactory to the Administrative Agent and its counsel.

(vi) Any Notes requested by a Lender pursuant to Section 2.14 payable to the
order of each such requesting Lender.

(vii) Executed originals of this Agreement and of the Subsidiary Guaranty
substantially in the form attached hereto as Exhibit C, each of which shall be
in full force and effect, together with all schedules and exhibits required to
be delivered pursuant hereto and thereto.

(viii) There shall not have occurred since January 31, 2009 any event or
condition that has had or could be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

(ix) Evidence that concurrently with the initial Credit Extension hereunder, the
Prior Agreement is being terminated and all amounts due and payable thereunder
paid.

(x) Such other documents as any Lender, the LC Issuer or its counsel may have
reasonably requested.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.2 Each Credit Extension. The Lenders shall not be required to make any Credit
Extension (except as otherwise set forth in Section 2.5.4 with respect to
Revolving Loans for the purpose of repaying Swing Line Loans) unless on the
applicable Credit Extension Date:

(i) No Default or Unmatured Default shall have occurred and be continuing on
such Credit Extension Date or after giving effect to the Credit Extension to be
made on such Credit Extension Date unless such Default or Unmatured Default
shall have been waived in accordance with this Agreement.

(ii) The representations and warranties contained in Article V of this Agreement
and in the other Loan Documents are true and correct in all respects (or in all
material respects if such representation or warranty is not by its terms already
qualified as to materiality) as of such Credit Extension Date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.

(iii) All legal matters incident to the making of such Credit Extension shall be
reasonably satisfactory to the Lenders and their counsel.

Each Borrowing Notice, Swing Line Borrowing Notice, or request for issuance of a
Facility LC, as the case may be, with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.2(i) and (ii) have been satisfied. Any Lender
may require a duly completed Compliance Certificate in substantially the form of
Exhibit A as a condition to making a Credit Extension.

 

41



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1 Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only), business trust or
limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except where the failure to
have such requisite authority or to have such good standing would not have a
Material Adverse Effect.

5.2 Authorization and Validity. The Borrower and each Guarantor has the power
and authority and legal right to execute and deliver the Loan Documents to which
it is a party and to perform its obligations thereunder. The execution and
delivery by the Borrower and each Guarantor of the Loan Documents to which it is
a party and the performance of its obligations thereunder have been duly
authorized by proper organizational proceedings, and the Loan Documents to which
the Borrower and each Guarantor is a party constitute legal, valid and binding
obligations of the Borrower and such Guarantor enforceable against such party in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

5.3 No Conflict; Government Consent. Neither the execution and delivery by the
Borrower and each Guarantor of the Loan Documents to which it is a party, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Subsidiaries or (ii) the Borrower’s or any Subsidiary’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any material
indenture, instrument or agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Subsidiary pursuant to the terms of any such indenture, instrument
or agreement. No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower or any of its
Subsidiaries, is required to be obtained by the Borrower or any of its
Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under this Agreement, the payment and performance by
the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

5.4 Financial Statements. The consolidated financial statements of the Borrower
and its Subsidiaries heretofore delivered to the Lenders were prepared in
accordance with Agreement Accounting Principles in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.

 

42



--------------------------------------------------------------------------------

5.5 Material Adverse Change; Default. Since January 31, 2009, there has been no
change in the business, Property, prospects, condition (financial or otherwise)
or results of operations of the Borrower and its Subsidiaries taken as a whole
which could reasonably be expected to have a Material Adverse Effect. No Default
or Unmatured Default has occurred and is continuing.

5.6 Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles.
The United States income tax returns of the Borrower and its Subsidiaries have
been audited by the Internal Revenue Service (or the applicable statute of
limitations is closed) through the fiscal year ended January 29, 2005. No tax
liens have been filed and no claims are being asserted with respect to any such
taxes. The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of any taxes or other governmental charges are adequate.
If the Borrower or any of its Subsidiaries is a limited liability company, each
such limited liability company qualifies for partnership tax treatment under
United States federal tax law.

5.7 Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extension. Other than any liability incident to any litigation, arbitration or
proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.

5.8 Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable.

5.9 ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The minimum required contribution (as defined in
Section 430(a) of the Code) has been timely contributed to each Plan.

 

43



--------------------------------------------------------------------------------

5.10 Accuracy of Information. No information, exhibit or report furnished by the
Borrower or any of its Subsidiaries to the Administrative Agent or to any Lender
in connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact as of the date furnished or omitted
to state a material fact or any fact necessary to make the statements contained
therein not misleading as of the date furnished.

5.11 Regulation U and X. Neither the Borrower nor any Subsidiary is engaged,
directly or indirectly, principally, or as one of its important activities, in
the business of extending, or arranging for the extension of, credit for the
purpose of purchasing or carrying Margin Stock. No part of the proceeds of any
Loan will be used in a manner which would violate, or result in a violation of,
Regulation U or Regulation X. Neither the making of any Advance hereunder nor
the use of the proceeds thereof will violate or be inconsistent with the
provisions of Regulation U or Regulation X. Margin stock (as defined in
Regulation U) constitutes less than 25% of the value of those assets of the
Borrower and its Subsidiaries which are subject to any limitation on sale,
pledge, or other restriction hereunder.

5.12 Material Agreements. Neither the Borrower nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.

5.13 Compliance With Laws. The Borrower and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except where the failure to do so, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

5.14 Ownership of Properties. On the date of this Agreement, the Borrower and
its Subsidiaries have good title, free of all Liens other than those permitted
by Section 6.15, to all of the Property and assets reflected in the Borrower’s
most recent consolidated financial statements provided to the Administrative
Agent as owned by the Borrower and its Subsidiaries.

5.15 Environmental Matters. In the ordinary course of its business, the officers
of the Borrower consider the effect of Environmental Laws on the business of the
Borrower and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to the Borrower due to Environmental
Laws. On the basis of this consideration, the Borrower has concluded that
Environmental Laws cannot reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

5.16 Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1 Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary on a consolidated basis, a system of accounting established and
administered in accordance with generally accepted accounting principles, and
furnish to the Lenders:

(i) as soon as available, but in any event within ninety (90) days after the
close of each of its fiscal years (or, if earlier, within 15 days after the date
required to be filed with the Securities and Exchange Commission without giving
effect to extensions), an unqualified (except for qualifications relating to
changes in accounting principles or practices reflecting changes in generally
accepted accounting principles and required or approved by the Borrower’s
independent certified public accountants) audit report certified by independent
certified public accountants acceptable to the Lenders, prepared in accordance
with Agreement Accounting Principles on a consolidated basis for itself and its
Subsidiaries, including balance sheets as of the end of such period, related
profit and loss, reconciliation of surplus and cash flow statements, accompanied
by (a) any management letter prepared by said accountants, and (b) a certificate
of said accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Unmatured Default, or if, in the opinion of such accountants, any Default or
Unmatured Default shall exist, stating the nature and status thereof and setting
forth the calculation of the covenants set forth in Section 6.19 hereof. Such
accountants shall not be liable by reason of any failure to obtain knowledge of
any Default or Unmatured Default which would not be disclosed in the ordinary
course of an audit.

(ii) as soon as available, but in any event within forty five (45) days after
the close of the first three quarterly periods of each of its fiscal years (or,
if earlier, within 10 days after the date required to be filed with the SEC
without giving effect to extensions), for itself and its Subsidiaries, a
consolidated unaudited balance sheet as at the close of each such period and
consolidated profit and loss and reconciliation of surplus and a statement of
cash flows for the period from the beginning of such fiscal year to the end of
such quarter, all certified by its chief financial officer.

 

45



--------------------------------------------------------------------------------

(iii) Together with the financial statements required under Sections 6.1(i) and
(ii), a Compliance Certificate in substantially the form of Exhibit A signed by
an Authorized Officer showing the calculations necessary to determine compliance
with this Agreement and stating that no Default or Unmatured Default exists, or
if any Default or Unmatured Default exists, stating the nature and status
thereof.

(iv) As soon as available, but in any event on or before the 120th day of each
fiscal year of the Borrower, a copy of the plan and forecast (including a one
year projected consolidated balance sheet, income statement and funds flow
statement) of the Borrower and its Subsidiaries on a consolidated basis for such
fiscal year.

(v) As soon as possible and in any event within ten (10) days after the Borrower
knows that any ERISA Event has occurred with respect to any Plan, a statement,
signed by the chief financial officer of the Borrower, describing said ERISA
Event and the action which the Borrower proposes to take with respect thereto.

(vi) As soon as possible and in any event within ten (10) days after receipt by
the Borrower, a copy of (a) any notice or claim to the effect that the Borrower
or any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, and (c) any
notice of any event or occurrence or the assertion or commencement of any
claims, actions, or other proceeding or against or affecting the Borrower or any
Subsidiary which, in the case of clause (a), (b) or (c) could reasonably be
expected to have a Material Adverse Effect.

(vii) For any fiscal quarter during which the Borrower has created a new
Subsidiary or terminated the existence of any existing Subsidiary as may be
permitted hereunder, together with the financial statements required hereunder
covering such period, a certificate signed by an Authorized Officer attaching a
revised Schedule 5.8 which modifies the list of Subsidiaries contained therein
to show any such additions and deletions the delivery of which shall be deemed
to be a representation and warranty of the Borrower as to the accuracy of such
revised Schedule.

(viii) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.

 

46



--------------------------------------------------------------------------------

(ix) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Subsidiaries files with the Securities and Exchange Commission.

(x) Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.1(i), (ii), (viii) or
(ix) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 13.1; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.1(iii) to the Administrative Agent. Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the LC Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (i) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the LC Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they

 

47



--------------------------------------------------------------------------------

shall be treated as set forth in Section 9.10); (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Side Information;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform that is not marked as “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

6.2 Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Credit Extensions (a) for working capital, capital
expenditures and other lawful corporate purposes and (b) to refinance in full
the Indebtedness under the Prior Agreement. The Borrower will not, nor will it
permit any Subsidiary to, use any of the proceeds of the Advances to purchase or
carry any “margin stock” (as defined in Regulation U).

6.3 Notice of Default. The Borrower will, and will cause each Guarantor to, give
prompt notice in writing to the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.

6.4 Conduct of Business. The Borrower will, and will cause each Active
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except where the failure to conduct business,
remain incorporated or organized and in good standing or have such requisite
authority would not have a Material Adverse Effect.

6.5 Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable material foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles. At any time that the Borrower
or any of its Subsidiaries is organized as a limited liability company, each
such limited liability company will qualify for partnership tax treatment under
United States federal tax law.

6.6 Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies (and/or through a
self-insurance program) insurance on all their Property in such amounts (and/or
with such reserves) and covering such risks as is consistent with sound business
practice, and the Borrower will furnish to any Lender upon request full
information as to the insurance carried.

6.7 Compliance with Laws. The Borrower will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws, except where the failure to do so, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

48



--------------------------------------------------------------------------------

6.8 Maintenance of Properties. The Borrower will, and will cause each Subsidiary
to, do all things necessary to maintain, preserve, protect and keep its Property
which is used or useful in the business of the Borrower or any of its
Subsidiaries in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times.

6.9 Inspection. The Borrower will, and will cause each Subsidiary to, permit the
Administrative Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
request.

6.10 Dividends. The Borrower will not, nor will it permit any Subsidiary to,
declare or pay any dividends on its capital stock (other than dividends payable
in its own capital stock) or redeem, repurchase or otherwise acquire or retire
any of its capital stock at any time outstanding, in each case on either a cash
basis or on a synthetic basis through the use of derivatives, except that
(i) any Subsidiary may declare and pay dividends to the Borrower or to a
Wholly-Owned Subsidiary and (ii) so long as prior to and after giving effect
thereto no Default or Unmatured Default shall exist the Borrower and each
Subsidiary may declare or pay any dividends on its capital stock and redeem,
repurchase or otherwise acquire or retire any of its capital stock, in each case
on either a cash basis or on a synthetic basis through the use of derivatives.
Solely for purposes of determining compliance with Sections 6.19.1 and 6.19.2
for purposes of the foregoing condition, the date of the proposed declaration,
dividend, redemption, repurchase or other acquisition or retirement shall be
deemed the end of a fiscal quarter.

6.11 Indebtedness. The Borrower will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness, except:

(i) The Loans, the Reimbursement Obligations and obligations to the Lenders
under or in connection with the Loan Documents.

(ii) Indebtedness existing on the date hereof and described in Schedule 6.11
hereto.

(iii) Contingent Obligations (a) by endorsement of instruments for deposit or
collection in the ordinary course of business, (b) to purchase real property
from another Person or guaranties incurred in the ordinary course of business in
connection with the purchase or lease of stores or distribution centers,
provided that (A) not less than eighty percent (80%) of the total square footage
of each such store or distribution center so purchased or leased shall be
utilized by the

 

49



--------------------------------------------------------------------------------

Borrower or its Subsidiaries and (B) the aggregate amount of such Contingent
Obligations pursuant to this clause (b) at any time outstanding shall not exceed
$75,000,000, (c) consisting of guaranties incurred by the Borrower to support
operating leases and/or Indebtedness incurred by any Subsidiary not prohibited
hereunder and (d) obligations as the general partner of the Trademark
Subsidiary.

(iv) Capitalized Lease Obligations due from the Borrower or any Real Estate
Subsidiary not to exceed, at any time outstanding, $100,000,000 in the
aggregate.

(v) Obligations to make “earnout” payments in respect of Acquisitions permitted
hereby.

(vi) Investments permitted under Section 6.14.

(vii) Indebtedness of the Borrower owing to any Wholly-Owned Subsidiary, or of
any Guarantor owing to the Borrower or to any Wholly-Owned Subsidiary, or of any
Wholly-Owned Subsidiary which is not a Borrower or Guarantor to another
Wholly-Owned Subsidiary which is not a Borrower or Guarantor.

(viii) Additional Indebtedness of the Borrower or its Subsidiaries, at any time
outstanding; provided that no more than $125,000,000 in the aggregate of such
Indebtedness incurred by the Borrower’s Subsidiaries may be outstanding at any
one time; and provided further that, after giving effect thereto, the Borrower
would be in compliance with Section 6.19.1 (treating the date of incurrence as a
fiscal quarter end).

6.12 Merger. The Borrower will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, except that:

(i) a Subsidiary may merge with and into the Borrower or a Wholly-Owned
Subsidiary;

(ii) the Borrower may merge or consolidate with any Person which is in a
business related to the Borrower’s business; and

(iii) any Subsidiary of the Borrower may merge or consolidate with or into
another Person in a transaction constituting (A) a disposition of assets by the
Borrower so long as such disposition is permitted by Section 6.13 hereof or
(B) an Acquisition so long as such Acquisition is permitted by Section 6.14;

provided that in each such case, (a) immediately after giving effect thereto, no
event shall occur and be continuing that constitutes a Default or Unmatured
Default and, (b) in the case of any such merger or consolidation to which the
Borrower is a party, the Borrower is the surviving corporation.

 

50



--------------------------------------------------------------------------------

6.13 Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property, to any other Person
except:

(i) for sales of inventory in the ordinary course of business and obsolete, worn
out or no longer useful furniture, equipment and other goods in the ordinary
course of business;

(ii) that (A) any Subsidiary may sell, lease or otherwise dispose of assets
(x) to any other Subsidiary which is a Guarantor or to the Borrower and (y) to
any Subsidiary which is not a Guarantor so long as after giving effect to any
such disposition the aggregate amount of all such dispositions pursuant to this
subsection (ii) during the proceeding twelve month period does not exceed five
percent (5%) of the Borrower’s consolidated assets as of the last day of the
most recently ended fiscal quarter of the Borrower, (B) the Borrower may
transfer liquor licenses owned by the Borrower or other permits obtained by the
Borrower and used in the operation of any of the stores to any such Subsidiary
and (C) the Borrower may transfer or sell operating assets to the Trademark
Subsidiary in the ordinary course of business consistent with the past practices
of the Borrower;

(iii) for any transfer of an interest in accounts or notes receivable on a
limited recourse basis, provided that such transfer qualifies as a sale under
generally accepted accounting principles;

(iv) for leases, sales or other dispositions of its Property that, together with
all other Property of the Borrower and its Subsidiaries previously leased, sold
or disposed of (other than dispositions permitted under clauses (i), (ii) and
(iii) above) as permitted by this Section during the twelve-month period ending
with the month in which any such lease, sale or other disposition occurs, do not
constitute a Substantial Portion of the Property of the Borrower and its
Subsidiaries;

(v) for sales of Permitted Investments in the ordinary course of business;

provided that in each such case, immediately after giving effect thereto, no
event shall have occurred and be continuing that constitutes a Default or an
Unmatured Default.

6.14 Investments and Acquisitions. The Borrower will not, nor will it permit any
Subsidiary to:

(a) make or suffer to exist any Investments (including without limitation, loans
and advances to, and other Investments in, Subsidiaries), or commitments
therefor, or to create any Subsidiary or to become or remain a partner in any
partnership or joint venture, except:

(i) Investments in Subsidiaries made prior to the date hereof and described in
Schedule 6.14 hereto.

 

51



--------------------------------------------------------------------------------

(ii) Permitted Investments, Investments permitted under Section 6.11 hereof and
asset sales, leases or dispositions permitted under Section 6.13(ii).

(iii) Investments consisting of loans to participants, or the purchase of
securities of the Borrower from participants, made pursuant to the provisions of
any employee benefit plan, including without limitation the Borrower’s 1997
Replacement Stock Incentive Plan, 1997 Stock Incentive Plan or the 1997 Director
Stock Option Plan.

(iv) Investments consisting of stock or other securities acquired in connection
with the satisfaction or enforcement of Indebtedness or other claims due or
owing to the Borrower or any Subsidiary or as security for any such Indebtedness
or claim.

(v) Loans made by the Borrower in connection with the development of new retail
establishments or distribution centers for the Borrower; provided that the
aggregate outstanding amount of all such loans, as and when any such loan is
made, shall not exceed five percent (5%) of the Borrower’s consolidated assets
as of the last day of the most recently ended fiscal quarter of the Borrower.

(vi) Investments made by the Borrower in the Investment Subsidiary for the
purpose of making Permitted Investments.

(vii) Investments made by any Subsidiary in the Borrower.

(viii) Investments in the Trademark Subsidiary in an aggregate amount not to
exceed, at any time outstanding, (A) $400,000,000 minus (B) the amount of any
Investments in the Trademark Subsidiary (which amount as of the Closing Date is
set forth on Schedule 6.14 and is equal to $277,207,313).

(ix) Investments made by the Borrower, any Real Estate Subsidiary or the
Trademark Subsidiary in any Real Estate Subsidiary, so long as, for any such
Real Estate Subsidiary receiving Investments, the sum of such Investments plus
any other Indebtedness of such Real Estate Subsidiary does not exceed 105% of
the acquisition cost of the real estate owned by such Real Estate Subsidiary.

(x) Investments made by means of a merger or consolidation permitted by
Section 6.12 hereof.

(xi) For the Borrower only: any Investment consisting of (A) the acquisition of
stock or other equity interests which constitutes an Acquisition permitted
pursuant to the terms of Section 6.14(b); (B) the creation of any new Subsidiary
to act as the purchaser in an Acquisition permitted pursuant to the terms of
Section 6.14(b); and (C) an Investment in a

 

52



--------------------------------------------------------------------------------

Subsidiary for the purpose of facilitating an Acquisition permitted pursuant to
the terms of Section 6.14(b), provided, however, that the aggregate amount of
such Investments made since the date hereof is less than thirty percent (30%) of
Net Worth at the time of the Investment.

(xii) (a) The creation of any new Wholly-Owned Subsidiary and (b) Investments
therein so long as such entity is a Guarantor.

(xiii) Rate Hedging Obligations permitted by Section 6.18.

(xiv) Additional Investments, at any time outstanding, not to exceed
$100,000,000 in the aggregate.

(b) make any Acquisition of any Person, except for an Acquisition: (i) for which
the board of directors of the Person being acquired has approved the terms of
the Acquisition, (ii) the purchase price of which (including the aggregate
amount of (i) assumed liabilities for borrowed money, (ii) deferred compensation
and (iii) non-compete and earn-out payments), when added to the purchase price
of all other Acquisitions made during the same fiscal year, is less than twenty
five percent (25%) of the Borrower’s consolidated assets as of the beginning of
such fiscal year, (iii) the giving effect to which will not cause a Default or
an Unmatured Default and (iv) for which the Borrower has previously provided the
Lenders with (a) financial information with respect to the entity to be acquired
(including historical financial statements, pro-forma statements after giving
effect to the Acquisition and projections) and (b) to the extent available, a
detailed description of the entity to be acquired, its products, markets served
and customer concentrations.

6.15 Liens. The Borrower will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Borrower or
any of its Subsidiaries, except:

(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted principles of accounting shall have been set aside on its books.

(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business.

(iii) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

 

53



--------------------------------------------------------------------------------

(iv) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or the Subsidiaries.

(v) Liens existing on the date hereof and described in Schedule 6.15 hereto.

(vi) Liens incurred in connection with purchase money financing of Property in
the ordinary course of business, provided that such Liens shall attach solely to
the Property acquired, any improvement thereon and any lease or other proceeds
thereof and shall not attach to any other Property and the amount of
Indebtedness secured thereby shall at no time exceed $50,000,000 in the
aggregate.

(vii) Liens existing on Property acquired by the Borrower or any of its
Subsidiaries at the time of its Acquisition, so long as such Lien was not
created in contemplation of such Acquisition.

(viii) Liens resulting from commitments of the Borrower and its Subsidiaries
under Capitalized Leases.

(ix) Liens incurred in connection with any transfer of an interest in accounts
or notes receivable, that at the time of such transfer, qualified as a sale
under generally accepted accounting principles.

(x) Liens under leases of personalty or real estate to which the Borrower and
any of its Subsidiaries is a party, provided that such Liens (A) do not attach
to inventory held for sale in leased stores or warehouses except only after
bankruptcy, insolvency or similar events to the extent of any landlord’s lien,
(B) are not incurred in connection with the borrowing of money or the obtaining
of advances or credit by the Borrower or any of its Subsidiaries, and (C) do not
in the aggregate materially detract from the value of the Property of the
Borrower and its Subsidiaries or materially impair the use thereof in the
operation of their respective businesses.

(xi) Liens incidental to the conduct of the business of the Borrower or any of
its Subsidiaries which do not cover accounts receivable, cover only de minimis
amounts of inventory sold to the Borrower and its Subsidiaries by certain
suppliers to secure the amounts owing such suppliers for the same, are not
incurred in connection with the borrowing of money or the obtaining of advances
or credits or in connection with the acquisition of real property or machinery
or equipment except incidental to the acquisition of business properties as a
whole or as a going concern, and which do not in the aggregate materially
detract from the value of the Property of the Borrower or any of its
Subsidiaries or materially impair the use thereof in the operation of their
respective businesses.

 

54



--------------------------------------------------------------------------------

(xii) Liens granted by any Subsidiary to the Borrower or a Wholly-Owned
Subsidiary to secure loans from the Borrower or such Wholly-Owned Subsidiary,
which loans were permitted by Section 6.14(a) and Liens on real estate granted
by the Borrower to any Real Estate Subsidiary which secure Indebtedness owed by
the Borrower to any Wholly-Owned Subsidiary in an aggregate amount at any time
outstanding not in excess of $100,000,000.

(xiii) Liens on real property which relate to Indebtedness of the Borrower or
any Real Estate Subsidiary incurred in the ordinary course of business in
connection with the financing of real property in an amount not to exceed
$100,000,000 in the aggregate at any time outstanding.

(xiv) Liens in favor of the LC Issuer on cash collateral securing the
obligations of a Defaulting Lender or an Impacted Lender to fund risk
participations hereunder.

(xv) In addition to Liens otherwise permitted by this Section 6.15, Liens on
assets of the Borrower and its Subsidiaries securing obligations not exceeding
$25,000,000 in the aggregate at any time outstanding.

6.16 Affiliates. The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate (other than the Borrower or a Wholly-Owned Subsidiary with respect to
transactions other than the sale, transfer or other disposition of assets)
except in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.

6.17 Amendments. The Borrower will not, and will not permit any Subsidiary to
make any amendment, waiver, cancellation, termination or modification to the
Trademark Subsidiary Promissory Note except with the consent of the Required
Lenders which consent shall not be unreasonably withheld. The parties agree that
the Required Lenders shall consent to amendments to the Trademark Subsidiary
Promissory Note, on one or more occasions, to provide for inclusion in the
definition of “Senior Debt” in the Trademark Subsidiary Promissory Note other
indebtedness which the Borrower is allowed to incur under Section 6.11 hereof
and which the Borrower elects to designate as “Senior Debt” solely for purposes
of the Trademark Subsidiary Promissory Note and to make conforming changes in
the Trademark Subsidiary Promissory Note as is reasonably necessary to implement
the inclusion of other obligations of the Borrower in the definition of “Senior
Debt”. The form of any such amendment shall be reasonably satisfactory to the
Administrative Agent and the Required Lenders.

 

55



--------------------------------------------------------------------------------

6.18 Rate Hedging Obligations. The Borrower will not, and will not permit any
Subsidiary to, enter into or remain liable upon any Rate Hedging Obligations,
except for (i) Rate Hedging Obligations in a notional amount not to exceed an
amount equal to one-half of the Aggregate Commitment (determined as of the time
the applicable Rate Hedging Obligation is incurred) and (ii) Rate Hedging
Obligations arising out of commodities hedging transactions entered into in the
ordinary course of business and not for speculative purposes.

6.19 Financial Covenants. On and subsequent to the date hereof, the Borrower
shall maintain, for itself and its Subsidiaries on a consolidated basis, each of
the following financial covenants, each calculated, on a rolling four-quarter
basis, in accordance with Agreement Accounting Principles.

6.19.1 Adjusted Leverage Ratio. The Borrower shall maintain, on a consolidated
basis, as of the end of each fiscal quarter an Adjusted Leverage Ratio not
exceeding 3.10 to 1.0.

6.19.2 Fixed Charge Coverage Ratio. The Borrower shall maintain, on a
consolidated basis, as of the end of each fiscal quarter a Fixed Charge Coverage
Ratio greater than 1.75 to 1.0.

6.20 Subsidiary Guaranties. If the Subsidiaries (other than the Real Estate
Subsidiaries, the Trademark Subsidiary, the Investment Subsidiary and BJME
Operating Corp.) have assets which in the aggregate have a book value equal to
or greater than twenty-five percent (25%) of an amount equal to (i) the book
value of the Borrower’s total consolidated assets and less (ii) the book value
of real estate owned by the Real Estate Subsidiaries, each determined on a
consolidated basis as at the end of any fiscal quarter, the Borrower shall cause
all Subsidiaries other than the Real Estate Subsidiaries to deliver to the
Administrative Agent, on behalf of the Lenders and the LC Issuer, on or before
the date prescribed by Section 6.1(i) or (ii), as applicable, for the delivery
of financial statements for such fiscal quarter (i) an executed guaranty in
substantially the form attached hereto as Exhibit D or a joinder agreement in
substantially the form attached to such guaranty and (ii) an opinion of counsel
to such Subsidiaries that such guaranty has been duly executed and delivered and
is a legal, valid and binding obligation of such Subsidiaries enforceable in
accordance with its terms (subject to customary exceptions). If any Subsidiary
(other than a Real Estate Subsidiary) has assets which in the aggregate have a
book value equal to or greater than fifteen percent (15%) of an amount equal to
(i) the book value of the Borrower’s total consolidated assets and less (ii) the
book value of real estate owned by the Real Estate Subsidiaries, each determined
on a consolidated basis as at the end of any fiscal quarter, the Borrower shall
cause such Subsidiary to deliver to the Administrative Agent, on behalf of the
Lenders and the LC Issuer, within thirty (30) days after the end of any such
fiscal quarter (i) an executed guaranty substantially in the form attached
hereto as Exhibit D or a joinder agreement substantially in the form attached to
such guaranty and (ii) an opinion of counsel to such Subsidiary that such
guaranty has been duly executed and delivered and is a legal, valid and binding
obligation of such Subsidiary enforceable in accordance with its terms (subject
to customary exceptions).

 

56



--------------------------------------------------------------------------------

6.21 Intercompany Indebtedness. After the occurrence and during the continuance
of a Default or an Unmatured Default, the Borrower will not prepay, defease or
in substance defease, purchase, redeem, retire or otherwise acquire, any
Indebtedness owed to any Subsidiary.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1 Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

7.2 Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one (1) Business Day after the same becomes due,
or nonpayment of interest upon any Loan or of any commitment fee, LC Fee or
other obligations under any of the Loan Documents within five (5) Business Days
after the same becomes due.

7.3 The breach by the Borrower of any of the terms or provisions of Section 6.2,
6.3, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20, or 6.21.

7.4 The breach by the Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) of any of the terms or provisions of
this Agreement which is not remedied within twenty (20) days after written
notice from the Administrative Agent or any Lender.

7.5 Failure of the Borrower or any of its Subsidiaries to pay when due any
Indebtedness with a principal amount in excess of $25,000,000 (“Material
Indebtedness”); or the default by the Borrower or any of its Subsidiaries in the
performance of any material term, provision or condition contained in any
agreement under which any such Material Indebtedness was created or is governed,
or any other material event shall occur or material condition exist, the effect
of which default or event is to cause, or to permit the holder or holders of
such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any Material Indebtedness of the Borrower or
any of its Subsidiaries shall be declared to be due and payable or required to
be prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof.

7.6 The Borrower or any of its Active Subsidiaries shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement,

 

57



--------------------------------------------------------------------------------

adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7.6, (vi) fail to
contest in good faith any appointment or proceeding described in Section 7.7 or
(vii) not pay, or admit in writing its inability to pay, its debts generally as
they become due.

7.7 Without the application, approval or consent of the Borrower or any of its
Active Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Active Subsidiaries
or any Substantial Portion of its Property, or a proceeding described in
Section 7.6(iv) shall be instituted against the Borrower or any of its Active
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) consecutive days.

7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

7.9 The Borrower or any of its Subsidiaries shall fail within thirty (30) days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $10,000,000 (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.

7.10 An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all or other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $5,000,000 in any year or
(ii) $10,000,000 for all periods.

7.11 Any Change in Control shall occur.

7.12 The Subsidiary Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Subsidiary Guaranty, or any Guarantor shall fail to
comply with any of the terms or provisions of the Subsidiary Guaranty or any
Guarantor shall deny that it has further liability under the Subsidiary
Guaranty, or shall give notice to such effect.

7.13 Any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect; or the
Borrower, any Guarantor, any of its or their Subsidiaries or any other Person
contests in any manner the validity or enforceability of any Loan Document; or
the Borrower or any Guarantor denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document.

 

58



--------------------------------------------------------------------------------

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1 Acceleration; Facility LC Collateral Account.

(i) If any Default described in Section 7.6 or 7.7 occurs with respect to the
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Administrative Agent, the LC Issuer or
any Lender and the Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the excess, if any, of
(x) the amount of LC Obligations at such time, over (y) the amount on deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”). If any other
Default occurs, the Required Lenders (or the Administrative Agent with the
consent of the Required Lenders) may (a) terminate or suspend the obligations of
the Lenders to make Loans hereunder and the obligation and power of the LC
Issuer to issue Facility LCs, or declare the Obligations to be due and payable,
or both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives, and (b) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

(ii) If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrower to pay, and the
Borrower will, forthwith upon such demand and without any further notice or act,
pay to the Administrative Agent the Collateral Shortfall Amount, which funds
shall be deposited in the Facility LC Collateral Account.

(iii) The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations and any other amounts as shall from time to time have
become due and payable by the Borrower to the Lenders or the LC Issuer under the
Loan Documents.

 

59



--------------------------------------------------------------------------------

(iv) At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Administrative Agent to the Borrower
or paid to whomever may be legally entitled thereto at such time. At such time
as no Default is continuing and the Aggregate Commitment has not been
terminated, any funds remaining in the Facility LC Collateral Account shall be
returned by the Administrative Agent to the Borrower.

8.2 Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default or Unmatured Default hereunder; provided, however, that no such
supplemental agreement shall, without the consent of all of the Lenders
adversely affected thereby (or in the case of subsections 8.2(ii), (iv), (v),
(vi) and (vii), all of the Lenders):

(i) Extend the final maturity of any Loan, or extend the expiry date of any
Facility LC to a date after the Facility Termination Date or forgive all or any
portion of the principal amount thereof or any Reimbursement Obligation related
thereto, or reduce the rate or extend the time of payment of interest or fees
thereon or Reimbursement Obligations related thereto.

(ii) Reduce the percentage specified in the definition of Required Lenders.

(iii) Extend the Facility Termination Date, or reduce the amount or extend the
payment date for, the mandatory payments required under Section 2.2, or except
as contemplated by Section 2.6(c), increase the amount of the Aggregate
Commitment or the Commitment of any Lender hereunder or the commitment to issue
Facility LCs.

(iv) Permit the Borrower to assign its rights under this Agreement.

(v) Amend this Section 8.2.

(vi) Release all or substantially all of the value of the Subsidiary Guaranty.

 

60



--------------------------------------------------------------------------------

(vii) Change Section 2.13 or Section 11.2 in a manner that would alter the pro
rata sharing of payments required thereby.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer. No amendment of any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.
The Administrative Agent may waive payment of the fee required under
Section 12.1 without obtaining the consent of any other party to this Agreement.
Notwithstanding the foregoing, upon the execution and delivery of all
documentation required by Section 2.6(c) to be delivered in connection with an
increase to the Aggregate Commitment, the Administrative Agent, the Borrower and
the new or existing Lenders whose Commitments have been affected may and shall
enter into an amendment hereof (which shall be binding on all parties hereto and
the new Lenders) solely for the purpose of reflecting any new Lenders and their
new Commitments and any increase in the Commitment of any existing Lender.

8.3 Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuer and the Lenders until the Obligations
have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

 

61



--------------------------------------------------------------------------------

9.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than the fee letter described in
Section 2.20.4.

9.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6 and 9.10 to the extent specifically set forth therein
and shall have the right to enforce such provisions on its own behalf and in its
own name to the same extent as if it were a party to this Agreement.

9.6 Expenses; Indemnification. (i) The Borrower shall reimburse the
Administrative Agent and the Arranger for any reasonable costs, internal charges
and out-of-pocket expenses (including attorneys’ fees and time charges of
attorneys for the Administrative Agent, which attorneys may be employees of the
Administrative Agent) paid or incurred by the Administrative Agent in connection
with the preparation, negotiation, execution, delivery, syndication,
distribution (including, without limitation, via the internet), review,
amendment, modification, and administration of the Loan Documents. The Borrower
also agrees to reimburse the Administrative Agent, the LC Issuer and the Lenders
for any reasonable costs, internal charges and out-of-pocket expenses (including
attorneys’ fees and time charges of attorneys for the Administrative Agent, the
Arranger, the LC Issuer and the Lenders, the LC Issuer or the Lenders) paid or
incurred by the Administrative Agent, the LC Issuer or any Lender in connection
with the collection and enforcement of the Loan Documents.

(ii) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the LC Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.5), (ii) any Loan or

 

62



--------------------------------------------------------------------------------

Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the LC Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower against an Indemnitee for breach in bad faith of
the Borrower’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

9.7 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles.

9.8 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.9 Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the LC Issuer and the Administrative Agent on the other
hand shall be solely that of borrower and lender. Neither the Administrative
Agent, the Arranger, the LC Issuer nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent, the
Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.

 

63



--------------------------------------------------------------------------------

9.10 Confidentiality. Each agent and each Lender agrees to hold any confidential
information which it may receive from the Borrower or any Subsidiary pursuant to
this Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender’s
direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
(vii) permitted by Section 12.2, and (viii) rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder. Each agent and each Lender will instruct each Person to which it
transmits confidential information hereunder to abide by the provisions of this
Section.

9.11 Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.

9.12 Disclosure. The Borrower and each Lender hereby acknowledge and agree that
Bank of America and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrower and its
Affiliates.

9.13 USA PATRIOT Act. Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.

9.14 Termination of Prior Agreement. Each of the Lenders which is a “Lender”
under the Prior Agreement, in its capacity as such, agrees with the Borrower
that as of the date hereof the Prior Agreement shall be terminated except for
provisions with respect to indemnification and other provisions which by their
terms survive termination.

9.15 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the

 

64



--------------------------------------------------------------------------------

Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the LC Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the LC Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

9.16 Replacement of Lenders.

If (a) any Lender requests compensation under Section 3.1, Section 3.2 or
Section 3.4, (b) the Borrower is required to pay any additional amount to any
Lender or any governmental authority for the account of any Lender pursuant to
Section 3.5, or (c) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 12.1), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 12.1(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.4) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under 3.1 or Section 3.2 or payments required to be made pursuant to
Section 3.5, such assignment will result in a reduction in such compensation or
payments thereafter; and

(iv) such assignment does not conflict with applicable laws; and

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

65



--------------------------------------------------------------------------------

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1 Appointment; Nature of Relationship. Each of the Lenders and the LC Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents (herein
referred to as the “Administrative Agent”) and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this article are solely for the benefit of the Administrative
Agent, the Lenders and the LC Issuer, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

10.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

66



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VIII) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrower, a Lender or the LC
Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (vi) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the LC Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

67



--------------------------------------------------------------------------------

10.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the LC Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the LC Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the LC Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.6
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

(b) The Administrative Agent agrees that in the event it shall fail to fund its
portion of any Loan within three Business Days of the date on which it shall
have been required to fund same, so long as the Administrative Agent is a
Defaulting Lender as a result of such failure, it shall cooperate in good faith
with efforts initiated by the Required Lenders to replace it with a successor
administrative agent that is satisfactory to the Required Lenders and the
Borrower (including resigning in connection with such replacement).

(c) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as LC Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer and Swing Line
Lender, (ii) the retiring LC Issuer and Swing Line Lender shall be discharged
from all of their

 

68



--------------------------------------------------------------------------------

respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor LC Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring LC Issuer to effectively
assume the obligations of the retiring LC Issuer with respect to such Letters of
Credit.

10.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the LC Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the LC Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.8 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the LC Issuer hereunder.

10.9 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the LC Issuer and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the LC Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the LC Issuer and the
Administrative Agent under Sections 2.20.4, 2.6 and 9.6) allowed in such
judicial proceeding; and

 

69



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the LC Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.6 and 9.6.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the LC Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the LC Issuer in any such proceeding.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1 Setoff. If a Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any times
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

11.2 Ratable Payments. If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swing Line Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swing Line Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swing Line Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swing Line Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this

 

70



--------------------------------------------------------------------------------

Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the LC Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in LC
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date”

 

71



--------------------------------------------------------------------------------

is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Commitment (and the related Revolving Loans thereunder) on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Default or an Unmatured Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment to make Revolving Loans if such assignment is to a Person that is not
a Lender with a Commitment in respect of the Commitment subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

(C) the consent of the LC Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that

 

72



--------------------------------------------------------------------------------

the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.2, 3.4, 3.5 and 9.6 with respect to
facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations and/or Swing Line Loans) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the other Lenders and the LC Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights

 

73



--------------------------------------------------------------------------------

and obligations under this Agreement. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (vi) of Section 8.2 that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.2, 3.4 and 3.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 11.1
as though it were a Lender, provided such Participant agrees to be subject to
Section 11.2 as though it were a Lender.

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.1 or 3.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.5 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.5(iv) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as LC Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Loans pursuant to
subsection (b) above, Bank of America may, (i) upon thirty days’ notice to the
Borrower and the Lenders, resign as LC Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as LC Issuer or Swing Line Lender, the Borrower shall be entitled to
appoint from among the Lenders a successor LC Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as LC Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as LC Issuer,
it shall retain all the rights, powers, privileges and duties of the LC Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as LC Issuer and all LC Obligations with respect thereto
(including the right to require the Lenders to make Floating Rate Advances or
fund risk participations in unreimbursed amounts pursuant to Section 2.20.6). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Floating Rate Advances or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.5.4. Upon the appointment of a successor LC Issuer and/or Swing Line
Lender,

 

74



--------------------------------------------------------------------------------

(1) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring LC Issuer or Swing Line Lender, as
the case may be, and (2) the successor LC Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

12.2 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.10 of this Agreement.

12.3 Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv).

ARTICLE XIII

NOTICES

13.1 Notices. Except as otherwise permitted by Section 2.15 with respect to all
borrowing or Facility LC notices, all notices, requests and other communications
to any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such party:
(x) in the case of the Borrower or the Administrative Agent, at its address or
facsimile number set forth on the signature pages hereof, (y) in the case of any
Lender, at its address or facsimile number set forth below its signature hereto
or (z) in the case of any party, at such other address or facsimile number as
such party may hereafter specify for the purpose by notice to the Administrative
Agent and the Borrower in accordance with the provisions of this Section 13.1.
Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received (so long as received during
normal business hours, if not, then the next Business Day), (ii) if given by
mail, 96 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid, or (iii) if given by any other
means, when delivered (or, in the case of electronic transmission, received) at
the address specified in this Section; provided that notices to the
Administrative Agent under Article II shall not be effective until received.

13.2 Change of Address. The Borrower, the Administrative Agent and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.

 

75



--------------------------------------------------------------------------------

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent,
the LC Issuer and the Lenders and each party has notified the Administrative
Agent by facsimile transmission or telephone that it has taken such action.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

15.2 CONSENT TO JURISDICTION. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY AGREE THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, THE LC
ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC ISSUER
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN NEW YORK, NEW YORK.

15.3 WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC ISSUER
AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[SIGNATURE PAGES FOLLOW]

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

BJ’S WHOLESALE CLUB, INC.

By:  

/s/ Frank Forward

 

Print Name:  

Frank Forward

 

Title:  

Chief Financial Officer

 

  Address:   One Mercer Road     P.O. Box 9600     Natick, Massachusetts 01760  
  Attn: Frank Forward     Executive Vice President and Chief Financial Officer  
Telephone:   (508) 651-6500   Telecopy:   (508) 651-6623   with a copy to:  
Address:   One Mercer Road     P.O. Box 9600     Natick, Massachusetts 01760    
Attn: General Counsel   Telephone:   (508) 651-6670   Telecopy:   (508) 651-6551

 

77



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

Individually, as LC Issuer, as Swing Line Lender and as Administrative Agent

By:  

/s/ Thomas Kainamura

 

Print Name:  

Thomas Kainamura

 

Title:  

Vice President

 

  Address:  

 

 

        Attn:  

 

  Telephone:       Telecopy:    

 

78



--------------------------------------------------------------------------------

Sovereign Bank,

as a Lender

By:  

/s/ John M. Faber

 

Print Name:  

John M. Faber

 

Title:  

Senior Vice President

 

  Address:  

446 Main Street

Worcester, MA 01608

        Attn:  

John M. Faber

MA1 WCM 3-01

  Telephone:   (508)   890-6824   Telecopy:   (508)   791-0317



--------------------------------------------------------------------------------

Fifth Third Bank,

as a Lender

By:  

/s/ Garland F. Robeson IV

 

Print Name:  

Garland F. Robeson IV

 

Title:  

Assistant Vice President

 

  Address:  

5050 Kingsley Drive

MD 1MOC2B

Cincinnati, OH 45227

Attn: Joyce Elam

      Telephone:   (513)   358-7336   Telecopy:   (513)   358-3480



--------------------------------------------------------------------------------

Barclays Bank PLC,

as a Lender

By:  

/s/ Nicholas A. Bell

 

Print Name:  

Nicholas A. Bell

 

Title:  

Director

 

  Address:  

745 7th Avenue

New York, NY 10019

Attn: Bank Debt

Management

      Telephone:   (212)   526-9799   Telecopy:   (212)   526-5115

 

81



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:  

/s/ Donald Schwartz

 

Print Name:  

Donald Schwartz

 

Title:  

Senior Vice President

 

  Address:  

375 Park Ave, 3rd Floor

New York, NY 10152

Attn: Inna Rudsky

      Telephone:   (212)   214-7206   Telecopy:   (212)   214-7233

 

82



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Conan Schleicher

 

Print Name:  

Conan Schleicher

 

Title:  

Vice President

 

  Address:  

(Credit notification):

PD-OR-P4CB

555 SW Oak St., #400

Portland, OR 97204

Attn: Conan Schleicher

      Telephone:   (503)   275-5101   Telecopy:   (503)   275-5428

 

  Address:  

(Operations notification):

Complex Credits

400 City Center

Oshkosh, WI 54901

complex_credits_oshkosh

@usbank.com

Attn: Complex Credits

      Telephone:   (920)   237-7367   Telecopy:   (920)   237-7993

 

83



--------------------------------------------------------------------------------

SCHEDULE 1

Commitments

 

Lender

   Commitment

Bank of America, N.A.

   $ 42,500,000

Sovereign Bank

   $ 40,000,000

Fifth Third Bank

   $ 32,500,000

Barclays Bank PLC

   $ 32,500,000

Wells Fargo Bank N.A.

   $ 32,500,000

US Bank National Association

   $ 20,000,000       

Total:

   $ 200,000,000       



--------------------------------------------------------------------------------

Schedule 5.8

SUBSIDIARIES

The following is a list of Subsidiaries of BJ’s Wholesale Club, Inc.:

 

1. BJ’s Wholesale Club, Inc. owns 100% of the issued shares of common stock of
the following corporations:

 

    

Jurisdiction

BJ’s MA Distribution Center, Inc.    Massachusetts CWC Beverages Corp.   
Connecticut FWC Beverages Corp.    Florida JWC Beverages Corp.    New Jersey
Mormax Beverages Corp.    Delaware Mormax Corporation    Massachusetts Natick
1998 Realty Holdings, Inc.    Maryland Natick Atlantic Corp.    Georgia Natick
GA Beverage Corp.    Georgia Natick Realty Holdings, Inc.    Maryland Natick
Security Corp.    Massachusetts RWC Beverages Corp.    Rhode Island Strathmore
Holdings, Inc.    Delaware YWC Beverages Corp.    New York

 

2. BJ’s Wholesale Club, Inc. owns 100% of the issued shares of the following
trust:

 

    

Jurisdiction

BJ’s Uxbridge Business Trust    Delaware

 

3. BJ’s Wholesale Club, Inc. is the sole member of the following limited
liability companies:

 

     

Jurisdiction

BJ’s NJ Distribution Center, LLC    Delaware ProFoods Restaurant Supply, LLC   
Delaware

 

4. BJ’s Uxbridge DC Business Trust is the sole member of the following limited
liability company:

 

     

Jurisdiction

BJ’s Uxbridge, LLC    Delaware

 

5. Strathmore Holdings, Inc. is the sole general partner, owning 1%, and BJ’s
owns a 99% limited partnership interest in:

 

     

Jurisdiction

Strathmore Partners LP    Delaware

 

6. BJ’s NJ Distribution Center, LLC owns 100% of the issued shares of the
following corporation:

 

     

Jurisdiction

BJME Operating Corp.    Massachusetts



--------------------------------------------------------------------------------

7. BJME Operating Corp. owns 100% of the issued shares of the following
corporation:

 

     

Jurisdiction

Natick Realty, Inc.    Maryland

 

8. BJME Operating Corp. is the sole member of the following limited liability
company:

 

     

Jurisdiction

BJNH Operating Co., LLC.    Delaware

 

9. Natick Realty, Inc. owns 100% of the issued shares of common stock of the
following corporations:

 

     

Jurisdiction

Mercer Mortgage Holdings, Inc.    Delaware Natick CT Derby Realty Corp.   
Connecticut Natick CT Realty Corp.    Connecticut Natick Fifth Realty Corp.   
Maryland Natick Fourth Realty Corp.    New Jersey Natick Lancaster Realty Corp.
   Pennsylvania Natick MA 1995 Realty Corp.    Massachusetts Natick MA Realty
Corp.    Massachusetts Natick MA Revere Realty Corp.    Massachusetts Natick MD
Lexington Park Realty Corp.    Maryland Natick MD Oxon Hill Realty Corp.   
Maryland Natick MD Prince Georges Realty Corp.    Maryland Natick MD Westminster
Realty Corp.    Maryland Natick ME 1995 Realty Corp.    Maine Natick NC
Mooresville Realty Corp.    North Carolina Natick NH 1994 Realty Corp.    New
Hampshire Natick NH Hooksett Realty Corp.    New Hampshire Natick NH Realty
Corp.    New Hampshire Natick NJ 1993 Realty Corp.    New Jersey Natick NJ
Flemington Realty Corp.    New Jersey Natick NJ Hamilton Township Realty Corp.
   New Jersey Natick NJ Manahawkin Realty Corp.    New Jersey Natick NJ Realty
Corp.    New Jersey Natick NJ Vineland Realty Corp.    New Jersey Natick NY 1992
Realty Corp.    New York Natick NY 1995 Realty Corp.    New York Natick NY
College Point Realty Corp.    New York Natick NY Freeport Realty Corp.    New
York Natick NY Nassau Realty Corp.    New York Natick NY Realty Corp.    New
York Natick OH Canton Realty Corp.    Ohio Natick PA 1995 Realty Corp.   
Pennsylvania



--------------------------------------------------------------------------------

Natick PA Langhorne Realty Corp.    Pennsylvania Natick PA Plymouth Realty Corp.
   Pennsylvania Natick PA Realty Corp.    Pennsylvania Natick PA Stroudsburg
Realty Corp.    Pennsylvania Natick Portsmouth Realty Corp.    New Hampshire
Natick SC Greenville Realty Corp.    South Carolina Natick Second Realty Corp.
   Massachusetts Natick Sennett Realty Corp.    New York Natick Sixth Realty
Corp.    Connecticut Natick VA Hampton Realty Corp.    Virginia Natick VA
Mechanicsville Realty Corp.    Virginia Natick VA Realty Corp.    Virginia
Natick VA Richmond Realty Corp.    Virginia Natick VA Woodbridge Realty Corp.   
Virginia Natick Waterford Realty Corp.    Connecticut Natick Yorktown Realty
Corp.    New York

 

10. Natick Realty, Inc. owns 100% of the issued shares of the following business
trust:

 

     

Jurisdiction

Mercer Holdings 2002 Business Trust    Massachusetts



--------------------------------------------------------------------------------

Schedule 6.11

Indebtedness

Indebtedness relating to that certain Promissory Note and Deed of Trust and
Security Agreement in favor of B. Randolph Boyd, as trustee and Protective Life
Insurance with a maturity date of November 1, 2011 in the original amount of
$5,700,000.00, as amended and in effect from time to time.

Indebtedness relating to that certain Master Commercial Letter of Credit
Reimbursement Agreement, dated as of July 25, 2005, by and between Bank of
America, N.A. (formerly Fleet National Bank) and the Company, as amended,
modified, supplemented, refinanced or replaced from time to time.

Indebtedness relating to that certain Continuing Letter of Credit Agreement,
dated as of May 2008, by and between Wachovia Bank, N.A. and the Company, as
amended, modified, supplemented, refinanced or replaced from time to time.

Indebtedness relating to the Trademark Subsidiary Note.



--------------------------------------------------------------------------------

Schedule 6.15

Liens

See Schedule 6.11 which is incorporated herein by reference (other than the
reference to the Trademark Subsidiary Note).



--------------------------------------------------------------------------------

Exhibit A

FORM OF COMPLIANCE CERTIFICATE

For the fiscal quarter ended _________________, 20___.

I, ______________________, [Title] of BJ’s Wholesale Club, Inc. (the “Borrower”)
hereby certify that, to the best of my knowledge and belief, with respect to
that certain Credit Agreement dated as of October __, 2009 (as amended,
modified, restated or supplemented from time to time, the “Credit Agreement”;
all of the defined terms in the Credit Agreement are incorporated herein by
reference) among the Borrower, the Lenders and Bank of America, N.A., as
Administrative Agent:

 

  (a) The company-prepared financial statements which accompany this certificate
are true and correct in all material respects and have been prepared in
accordance with GAAP applied on a consistent basis, subject to changes resulting
from normal year-end audit adjustments.

 

  (b) Since ___________ (the date of the last similar certification, or, if
none, the Closing Date) no Default or Unmatured Default has occurred under the
Credit Agreement;

 

  (c) (select one):

 

  ¨ Attached hereto is a supplement to Schedules 5.8 (Subsidiaries) of the
Credit Agreement, such that, as supplemented, such Schedule 5.8 is accurate and
complete as of the date hereof.

 

  ¨ No such supplement is required at this time.

Delivered herewith are detailed calculations demonstrating compliance by the
Loan Parties with the financial covenants contained in Section 6.19 of the
Credit Agreement as of the end of the fiscal period referred to above.

This ______ day of ___________, 20__.

 

BJ’S WHOLESALE CLUB, INC. By:      

Name:

Title:



--------------------------------------------------------------------------------

Attachment to Officer’s Certificate

Computation of Financial Covenants



--------------------------------------------------------------------------------

Exhibit B

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Swing Line Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:    _____________________________________________ 2.    Assignee:
  

______________________________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.    Borrower:    BJ’s Wholesale Club, Inc. 4.    Agent:    Bank of America,
N.A., as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    Credit Agreement dated as of October __, 2009 among
Borrower, the Lenders parties thereto and Bank of America, N.A., as
Administrative Agent 6.    Assigned Interest:   

 

Facility Assigned2

 

Aggregate Amount of

Commitment/Loans for

all Lenders*

 

Amount of

Commitment/Loans

Assigned*

 

Percentage Assigned of

Commitment/Loans3

  $   $   %   $   $   %   $   $   %

 

 

1

Select as applicable.

2

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” etc.)

3

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

*

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.



--------------------------------------------------------------------------------

[7.

Trade Date: ______________]4

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By       Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By       Title:

[Consented to and]5 Accepted:

 

BANK OF AMERICA, N.A. as Agent By       Title:

[Consented to:]6

 

[BANK OF AMERICA, N.A., as LC Issuer][and Swing Line Lender] By       Title:

 

BJ’S WHOLESALE CLUB, INC. By       Title:

 

4

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

5

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6

To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 12.1(b)(iii), (v) and (vi) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 12.1(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment



--------------------------------------------------------------------------------

and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

Exhibit C

FORM OF SUBSIDIARY GUARANTY

This GUARANTY (this “Guaranty”) is made as of October         , 2009, by each of
the undersigned (each a “Guarantor”, and together with any future Subsidiaries
executing this Guaranty, being collectively referred to herein as the
“Guarantors”) in favor of BANK OF AMERICA, N.A., a national banking association,
as agent for its benefit and the ratable benefit of the Lenders (as defined
below) and its successors as agent for the Lenders (in such capacity, and
together with its successors as agent for the Lenders, the “Agent”).

Factual Background

The Guarantors are executing this Guaranty to induce the Lenders to loan funds
to BJ’s Wholesale Club, Inc., a Delaware corporation (the “Borrower”) pursuant
to that certain Credit Agreement dated as of the date hereof by and among the
Borrower, the several financial institutions from time to time party thereto
(collectively, the “Lenders”) and the Agent, as agent for the Lenders (as
amended, restated, modified, renewed, supplemented or extended from time to
time, the “Credit Agreement”). Capitalized terms used in this Guaranty and not
defined herein shall have the meanings given in the Credit Agreement.

Each Guarantor is a direct or indirect wholly-owned subsidiary of the Borrower.
The Guarantors will receive benefit from the loans made by the Lenders in that
the Borrower provides needed working capital to the Guarantors and will obtain a
portion of that working capital from loans made by the Lenders.

1. Guaranty. The Guarantors jointly and severally irrevocably and
unconditionally guaranty, as a guarantee of payment and not merely as a
guarantee of collection, prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, all Obligations of
the Borrower under or in connection with the Credit Agreement and each of the
other Loan Documents to which the Borrower is or may become a party, whether for
principal, interest, costs, fees, expenses, indemnities or otherwise and all
obligations of Guarantor existing under this Guaranty and each other Loan
Document to which it is or may become a party, in each case whether now existing
or hereafter arising, and whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined (collectively, the
“Guaranteed Obligations”). The Agent’s books and records showing the amount of
the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be prima facie evidence of the existence and amounts of
the Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral therefor, or by any fact or circumstance relating to
the Guaranteed Obligations which might otherwise constitute a defense to the
obligations of the Guarantors under this Guaranty. The obligations of the
Guarantors hereunder shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any applicable state law.

2. No Setoff or Deductions; Taxes. Each Guarantor represents and warrants that
it is incorporated and resident in the United States of America. All payments by
the Guarantors hereunder shall be paid in full, without setoff or counterclaim
or any deduction or withholding whatsoever, including, without limitation, for
any and all present and future taxes. All payments made by any Guarantor
hereunder shall be made in accordance with Article III as applicable, and
assuming for these purposes that such Guarantor is the “Borrower” thereby.



--------------------------------------------------------------------------------

3. No Termination. This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations and any other amounts payable under
this Guaranty are indefeasibly paid and performed in full and any commitments of
the Agent or facilities provided by the Agent with respect to the Guaranteed
Obligations are terminated.

4. Waiver of Notices. Each Guarantor waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. Each Guarantor further waives presentment, protest, notice,
dishonor or default, demand for payment and any other notices to which such
Guarantor might otherwise be entitled.

5. Subrogation. Each Guarantor shall exercise no right of subrogation,
contribution or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations and any amounts payable under
this Guaranty are indefeasibly paid and performed in full and any commitments of
the Agent or facilities provided by the Agent with respect to the Guaranteed
Obligations are terminated. If any amounts are paid to any Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Agent and shall forthwith be paid to the Agent to reduce
the amount of the Guaranteed Obligations, whether matured or unmatured.

6. Waiver of Suretyship Defenses. Each Guarantor agrees that the Agent may, at
any time and from time to time, and without notice to such Guarantor, make any
agreement with the Borrower or with any other person or entity liable on any of
the Guaranteed Obligations or providing collateral as security for the
Guaranteed Obligations, for the extension, renewal, payment, compromise,
discharge or release of the Guaranteed Obligations or any collateral (in whole
or in part), or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations or the provision
of collateral, all without in any way impairing, releasing, discharging or
otherwise affecting the obligations of the Guarantors under this Guaranty. Each
Guarantor waives any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever of the liability of the Borrower, or any claim that such Guarantor’s
obligations exceed or are more burdensome than those of the Borrower and waives
the benefit of any statute of limitations affecting the liability of such
Guarantor hereunder. Each Guarantor waives any right to enforce any remedy which
the Agent now has or may hereafter have against the Borrower and waives any
benefit of and any right to participate in any security now or hereafter held by
the Agent. Further, each Guarantor consents to the taking of, or failure to
take, any action which might in any manner or to any extent vary the risks of
such Guarantor under this Guaranty or which, but for this provision, might
operate as a discharge of such Guarantor.

7. Exhaustion of Other Remedies Not Required. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations. Each Guarantor waives diligence by
the Agent and action on delinquency in respect of the Guaranteed Obligations or
any part thereof, including, without limitation any provisions of law requiring
the Agent to exhaust any right or remedy or to take any action against the
Borrower, any other guarantor or any other person, entity or property before
enforcing this Guaranty against such Guarantor.

8. Reinstatement. Notwithstanding anything in this Guaranty to the contrary,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any portion of the Guaranteed Obligations is
revoked, terminated, rescinded or reduced or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
any other person or entity or otherwise, as if such payment had not been made
and whether or not the Agent is in possession of or has released this Guaranty
and regardless of any prior revocation, rescission, termination or reduction.



--------------------------------------------------------------------------------

9. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Borrower to such Guarantor as subrogee of the Agent or resulting from
such Guarantor’s performance under this Guaranty, to the indefeasible payment in
full of all Guaranteed Obligations; provided, however, that so long as no Event
of Default is continuing, the Borrower may make payments to a Guarantor in the
ordinary course of business to the extent permitted under the Credit Agreement.
If the Agent so requests, any such obligation or indebtedness of the Borrower to
such Guarantor shall be enforced and performance received by such Guarantor as
trustee for the Agent and the proceeds thereof shall be paid over to the Agent
on account of the Guaranteed Obligations, but without reducing or affecting in
any manner the liability of such Guarantor under this Guaranty.

10. Information. Each Guarantor agrees to furnish promptly to the Agent any and
all financial or other information regarding such Guarantor or its property as
the Agent may reasonably request in writing.

11. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of the Borrower or any other person or entity, or otherwise,
all such amounts shall nonetheless be payable by the Guarantors immediately upon
demand by the Agent.

12. Expenses. The Guarantors shall pay on demand all reasonable out-of-pocket
expenses (including reasonable attorneys’ fees and expenses) paid or incurred in
connection with the enforcement or collection of the Agent’s rights under this
Guaranty. The obligations of the Guarantors under the preceding sentence shall
survive termination of this Guaranty.

13. Amendments. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the Agent
and each Guarantor.

14. No Waiver. No failure by the Agent to exercise, and no delay in exercising,
any right, remedy or power hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy or power hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.

15. Assignment; Governing Laws; Jurisdiction. This Guaranty shall (a) bind the
Guarantors and their successors and assigns, provided that no Guarantor may
assign its rights or obligations under this Guaranty without the prior written
consent of the Agent (and any attempted assignment without such consent shall be
void), (b) inure to the benefit of the Agent and its successors and assigns and
the Agent may, without notice to the Guarantors and without affecting the
Guarantors’ obligations hereunder, assign or sell participations in the
Guaranteed Obligations and this Guaranty, in whole or in part, and (c) be
governed by the internal laws of the State of New York. Guarantor hereby
irrevocably (i) submits to the non-exclusive jurisdiction of any United States
Federal or State court sitting in New York, New York, in any action or
proceeding arising out of or relating to this Guaranty, and (ii) waives to the
fullest extent permitted by law any defense asserting an inconvenient forum in
connection therewith. Service of process by the Agent in connection with such
action or proceeding



--------------------------------------------------------------------------------

shall be binding on each Guarantor if sent to such Guarantor by registered or
certified mail at its address specified below. Each Guarantor agrees that the
Agent may disclose to any prospective purchaser and any purchaser of all or part
of the Guaranteed Obligations any and all information in the Agent’s possession
concerning such Guarantor, this Guaranty and any security for this Guaranty.

16. Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower such information concerning the financial condition, business and
operations of the Borrower as Guarantor requires, and that the Agent has no
duty, and no Guarantor is relying on the Agent at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of the Borrower.

17. Setoff. If and to the extent any payment is not made when due hereunder, the
Agent may setoff and charge from time to time any amount so due against any or
all of each Guarantor’s accounts or deposits with the Agent.

18. Other Guarantees. Unless otherwise agreed by the Agent and each Guarantor in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by such Guarantor for the benefit of the
Agent or any term or provision thereof.

19. Representations and Warranties. Each Guarantor represents and warrants that
(i) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has the power and authority and legal right to execute
and deliver this Guaranty and to perform its obligations hereunder; (ii) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally; (iii) the execution and delivery by such Guarantor of this
Guaranty and performance by such Guarantor of its obligations hereunder, does
not violate the provisions of any applicable law, regulation or order binding on
the Guarantor, and does not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound; (iv) all
consents, approvals, licenses and authorizations of, and filings and
registrations with, any governmental authority required under applicable law and
regulations for the execution and delivery by the Guarantor of this Guaranty and
the performance by the Guarantor of its obligations hereunder have been obtained
or made and are in full force and effect; (v) by virtue of its relationship with
the Borrower, the execution, delivery and performance of this Guaranty is for
the direct benefit of such Guarantor and it has received adequate consideration
for this Guaranty; and (vi) the financial information, that has been delivered
to the Agent by or on behalf of such Guarantor, is complete and correct in all
material respects and fairly presents the financial condition and the operations
of such Guarantor as of the date set forth therein and there has been no change
in the financial condition or operations of such Guarantor which could
reasonably be expected to have a Material Adverse Effect.

20. Foreign Currency. If any claim arising under or related to this Guaranty is
reduced to judgment denominated in a currency (the “Judgment Currency”) other
than the currencies in which the Guaranteed Obligations are denominated
(collectively the “Obligations Currency”), the judgment shall be for the
equivalent in the Judgment Currency of the amount of the claim denominated in
the Obligations Currency included in the judgment, determined as of the date of
judgment. The equivalent of any Obligations Currency amount in any Judgment
Currency shall be calculated at the spot rate for the purchase of the
Obligations Currency with the Judgment Currency quoted by the Agent in the place
of the Agent’s choice at or about 8:00 a.m. on the date for determination
specified above. Each Guarantor shall indemnify the Agent and hold the Agent
harmless from and against all loss or damage resulting from any change in
exchange rates between the date any claim is reduced to judgment and the date of
payment thereof by such Guarantor. The obligations hereunder shall not be
affected by any acts



--------------------------------------------------------------------------------

of any governmental authority affecting the Borrower, including but not limited
to, any restrictions on the conversion of currency or repatriation or control of
funds or any total or partial expropriation of the Borrower’s property, or by
economic, political, regulatory or other events in the countries where the
Borrower is located. If the Agent so notifies the Guarantors in writing, at the
Agent’s sole and absolute discretion, payments under this Guaranty shall be the
U.S. Dollar equivalent of the Guaranteed Obligations or any portion thereof,
determined as of the date payment is made.

21. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, GUARANTORS AND AGENT EACH WAIVE TRIAL BY JURY WITH RESPECT TO ANY ACTION,
CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF THIS GUARANTY. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



--------------------------------------------------------------------------------

Executed on the date first above written.

 

GUARANTORS:   BJME OPERATING CORP.   By:       Name:       Title:       Address:
    STRATHMORE HOLDINGS, INC.   By:       Name:       Title:       Address:    
STRATHMORE PARTNERS LP   By:       Name:       Title:       Address:     BJ’S NJ
ATLANTIC DISTRIBUTION CENTER, LLC   By:       Name:       Title:       Address:
    NATICK REALTY, INC.   By:       Name:       Title:       Address:     NATICK
SECURITY CORP.   By:       Name:       Title:       Address:  



--------------------------------------------------------------------------------

Exhibit D

FORM OF SWING LINE LOAN NOTICE

Date:                 ,             

 

To: Bank of America, N.A., as Swing Line Lender

     Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October
[        ], 2009 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among BJ’s Wholesale Club, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an LC Issuer and
Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                                          
                                             (a Business Day).

 

  2. In the amount of $                         .

The Swing Line Loan requested herein complies with the requirements of the
provisos to the first sentence of Section 2.5.1 of the Agreement.

 

 

  BJ’S WHOLESALE CLUB, INC.   By:       Name:       Title:    



--------------------------------------------------------------------------------

Exhibit E

FORM OF LOAN NOTICE

Date:                 ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October
[        ], 2009 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among BJ’s Wholesale Club, Inc.,
a Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an LC Issuer and
Swing Line Lender.

The undersigned hereby requests (select one):

¨    Advance of Loans                                    ¨    A conversion or
continuation of Loans

 

  1. On                                          
                                             (a Business Day).

 

  2. In the amount of $                         .

 

  3. Comprised of                                          
                           .

                                           [Type of Loan requested]

 

  4. For LIBOR Loans: with an Interest Period of [      months] [seven days].

The Advance, if any, requested herein complies with the provisos to the first
sentence of Section 2.1 of the Agreement.

 

 

  BJ’S WHOLESALE CLUB, INC.   By:       Name:       Title:          